Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 1 of 123




         EXHIBIT 26
DocuSign Envelope ID: C09AB9CC-67F5-4B5F-A19D-2B010108F09C
                    Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 2 of 123




                     I hereby certify that the responses in Plaintiffs’ Fourth Supplemental Mandatory Initial

            Disclosure Responses, served on August 28, 2020, are correct and complete as of the time they

            were made based on my knowledge, information, and belief after reasonable inquiry.


            Executed on: ________________,
                            4/2/2021
                                           2021                  __________________________
                                                                 Deshawn Briggs
DocuSign Envelope ID: 60ABAB7D-22BE-4688-978D-4D96AAF9147F
                    Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 3 of 123




                     I hereby certify that the responses in Plaintiffs’ Fourth Supplemental Mandatory Initial

            Disclosure Responses, served on August 28, 2020, are correct and complete as of the time they

            were made based on my knowledge, information, and belief after reasonable inquiry.

                               4/7/2021
            Executed on: ________________                        __________________________
                                                                 Lucia Soria
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 4 of 123
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 5 of 123




         EXHIBIT 27
Case 2:18-cv-02684-EJM
  VIDEORECORDED          DocumentDEPOSITION
                 VIDEOCONFERENCE  278-4 Filed
                                            OF04/27/21 Page 6 of 11/05/2020
                                               ANTONIO PASCALE,  123
                                                                              1


                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ARIZONA


     DESHAWN BRIGGS, et al.,                  )
                                              )
                                              )
                Plaintiffs,                   )
                                              )
                                              )
                     vs.                      ) No. CV2018-02684-EJM
                                              )
                                              )
     ALLISTER ADEL, et al.,                   )
                                              )
                                              )
             Defendants.                      )
     ____________________________             )




             VIDOERECORDED VIDEOCONFERENCE DEPOSITION OF
                           ANTONIO PASCALE
             (CONFIDENTIAL DESIGNATION AT PAGES 159-160)
                               Phoenix, Arizona
                               November 5, 2020
                                  9:04 a.m.




  Prepared by:                                   CARRIE REPORTING, LLC
  MICHAELA H. DAVIS                              Certified Reporters
  Registered Professional Reporter               2415 E. Camelback Road
  Certified Realtime Reporter                    Suite 700
  Certified Realtime Captioner                   Phoenix, AZ 85016
  Certified LiveNote Reporter                    (480) 429-7573
  AZ CR No. #50574
  carrie@carriereporting.com
  (COPY)


           CARRIE REPORTING, LLC - Certified Reporters
               (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
   VIDEORECORDED          DocumentDEPOSITION
                  VIDEOCONFERENCE  278-4 Filed
                                             OF04/27/21 Page 7 of 11/05/2020
                                                ANTONIO PASCALE,  123
                                                                               12


 1   for purposes of providing testimony here today?
 2        A.      Documents that were filed to the courts.
 3        Q.      How do you know they were filed with the courts?
 4        A.      I'm only assuming that because it's on the
 5   proper format that's for court documents.
 6        Q.      They were on the court paperwork with the lines
 7   and numbers down the side?
 8        A.      Correct.
 9        Q.      Okay.    Are those -- are those the only documents
10   regarding income that you reviewed for -- that refreshed
11   your recollection for purposes of providing testimony
12   today?
13        A.      Correct.
14        Q.      You then mentioned TASC notes, if I heard you
15   correctly.     What documents -- what documents are you
16   referring to when you say "TASC notes"?
17        A.      Client and I guess you would call them case
18   manager notes.
19        Q.      And then the interrogatories.            Is there anything
20   else you reviewed in the three and a half hours you spent
21   collectively preparing for your testimony today?
22        A.      No, sir.
23        Q.      Sir, you pled guilty to two felonies in 2007 and
24   served approximately 11 years in prison; correct?
25        A.      Correct.


              CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573      carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
   VIDEORECORDED          DocumentDEPOSITION
                  VIDEOCONFERENCE  278-4 Filed
                                             OF04/27/21 Page 8 of 11/05/2020
                                                ANTONIO PASCALE,  123
                                                                               13


 1        Q.     You were released from prison on March 1, 2017?
 2        A.     Correct.
 3        Q.     When were you originally sentenced?
 4        A.     I believe it was December -- I think it was
 5   26th, maybe, 2007.
 6        Q.     And the original prison term was 12 years and
 7   six months; that's correct?
 8        A.     Correct.
 9        Q.     Are you still on any kind of probation or
10   supervised release?
11        A.     I'm currently on probation.
12        Q.     When does that end?
13        A.     It's kind of tentative.           I have to take a
14   counseling program.        Once completed, I have to wait a
15   certain amount of time before I can petition the courts to
16   get off probation.
17        Q.     Is that -- is that the only term of your
18   probation right now?
19        A.     Yeah, just counseling.
20        Q.     What kind of counseling?
21        A.     It's sex offender counseling.
22        Q.     There are no other terms other than you have to
23   participate in sex offender counseling that you're
24   currently under for your probation?
25        A.     I have sex offender terms such as -- yeah.


            CARRIE REPORTING, LLC - Certified Reporters
                (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
   VIDEORECORDED          DocumentDEPOSITION
                  VIDEOCONFERENCE  278-4 Filed
                                             OF04/27/21 Page 9 of 11/05/2020
                                                ANTONIO PASCALE,  123
                                                                               25


 1   would ask about it.        He would just say, "I'm doing okay,
 2   I'm doing okay."       But that did -- that wasn't physically
 3   what I would see, so ...
 4        Q.     As a member of the proud family in that regard,
 5   were you ever aware of your father not being able to work
 6   because of this physical ailments?
 7        A.     Correct.
 8        Q.     He was always able to work?
 9        A.     No.    No.    No.   No.
10        Q.     When was he not able to work?
11        A.     It was before my release from incarceration that
12   he had stopped working.
13        Q.     When was that?
14        A.     I would have to say probably -- I got out 2017.
15   I'm only -- I'm only estimating, so I would say 2012,
16   maybe a little -- a little sooner.             Maybe a little later.
17   It would be --
18        Q.     Is it fair to say you --
19        A.     Go ahead.      I interrupted.
20        Q.     Is it fair to say, sir, you do not know -- you
21   do not have personal knowledge as to when exactly your
22   father was unable to work due to physical ailments?
23        A.     Correct.
24                     MS. WILLIAMSON:       Objection as to when;
25   vague.


            CARRIE REPORTING, LLC - Certified Reporters
                (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 10 of11/05/2020
                                                         PASCALE,   123
                                                                                26


 1                     MR. HENRY:      He just said he couldn't answer
 2   the question, Ms. Williamson.
 3                     MS. WILLIAMSON:        It -- it -- your
 4   question -- it's not clear if you mean when he began being
 5   unable to work as opposed to the -- the per- -- periods in
 6   which he was unable to work.            Mr. Pascale testified that
 7   he -- he knew certain periods his father was unable to
 8   work, so I'm trying to clarify that "when" is vague.
 9   BY MR. HENRY:
10        Q.      Mr. Pascale, when you did answer that you
11   thought it might be around 2012 that your father might
12   have been unable to work, you est- -- you -- testified
13   that you were estimating that; correct?
14        A.      Correct.
15        Q.      So my question again is:           You do not have any
16   personal knowledge as to when your father was and was not
17   able to work at any time prior to 2017?
18        A.      Based off my estimation, it would be based off
19   of correspondence.
20        Q.      What correspondence?
21        A.      Letters that my dad would write.
22        Q.      Did you keep those letters?
23        A.      No, I don't have anything from incarceration.
24        Q.      So sitting here today, you -- you couldn't
25   testify with certainty as to when your father was and


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 11 of11/05/2020
                                                         PASCALE,   123
                                                                                29


 1          A.    Correct.
 2          Q.    Referring you now to page 28 of Exhibit 2, the
 3   Second Amended Complaint, in particular paragraph 240,
 4   which reads:      "Mr. Pascale lives in Maricopa County,
 5   Arizona, with his 15-year-old son for whom he is the sole
 6   provider."
 7                     Did I read that correctly?
 8          A.    Correct.
 9          Q.    And who is that referring to, the 15-year-old
10   son?
11          A.    His name is Frankie.
12          Q.    I presume Frankie is your brother?
13          A.    Correct.
14          Q.    Doesn't Frankie live with his mother?
15          A.    Frankie now lives with his mother, correct.
16          Q.    When was the last time Frankie lived with your
17   father?
18          A.    Frankie would go one week on, one week off
19   between parents.
20          Q.    So Ms. -- your father had joint custody of
21   Frankie?
22          A.    Correct.     Well, hold on.        I don't -- I don't
23   want to say legally joint custody because I don't know if
24   any of this was done through courts.
25          Q.    Well, but he would spend approximately half of


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 12 of11/05/2020
                                                         PASCALE,   123
                                                                                30


 1   his time with his mother; correct?
 2        A.      Correct.
 3        Q.      Paragraph 243, please review that.
 4        A.      Okay.
 5        Q.      States:     "It's because" -- "because of his
 6   illness, Mr. Pascale has been physically unable to work
 7   since 2008."
 8                     Did I read that correctly?
 9        A.      Yes, you did, sir.
10        Q.      But you don't know based on what you just told
11   me if that date is correct or not, personally; right?
12        A.      I don't know that.         That was really close to my
13   incarceration in the Department of Corrections, so I
14   wasn't talking to anybody for the first couple years of my
15   incarceration.
16        Q.      What kind of work did your father do before he
17   became disabled, if you know?
18        A.      Various.     He was a wholesale car dealer.              A
19   wholesale -- or I think it's wholesale homes, like he'd
20   basically buy foreclosed homes and sell them, flip and --
21   you know, flip and sell.          That's the extent of what I
22   know.
23        Q.      Your father filed for bankruptcy in 2008;
24   correct?
25        A.      Judging by this paperwork in front of me, he


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 13 of11/05/2020
                                                         PASCALE,   123
                                                                                82


 1   Chase?
 2        A.      No.    At the time I --
 3        Q.      Any reason?
 4        A.      At the time I closed it, I was not -- I was not
 5   involved in this case, so I didn't see a reason to get
 6   documentation from Chase because -- I was just trying to
 7   close the account.        My dad no longer -- my dad no longer
 8   exists in the world, so, therefore, I'm just trying to
 9   settle all his affairs.          Do you know what I mean?
10        Q.      Sure.    I understand.        But do you have any
11   personal objection to contacting Chase and trying to
12   obtain his records from his time at TASC?
13        A.      No, I have no personal objection to that.
14        Q.      And you testified earlier not a single person
15   has ever asked you to do that; correct?
16        A.      I don't think I've ever had anybody ask me to go
17   to Chase and get his documentation, no.
18        Q.      Okay.    I'm going to ask now about Interrogatory
19   Number 2.
20                      Do you see that?
21        A.      Correct.
22        Q.      In the last paragraph, the sentence starting
23   with "during that time."
24                      Do you see that?
25        A.      Correct.


              CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 14 of11/05/2020
                                                         PASCALE,   123
                                                                                83


 1         Q.     It indicates that during the time that your
 2   father was participating in the MDPP program at TASC, he
 3   received -- well, anyway, this is a summary of the
 4   benefits that he received between November 2016 and
 5   December 2017; correct?
 6         A.     Correct.
 7         Q.     Do you remember earlier when we were talking in
 8   the deposition about how your father was reportedly
 9   claiming to have sole responsibility for supporting
10   Frankie?
11         A.     Correct.
12         Q.     Pulling up what we'll mark as Exhibit 17, Bates
13   labeled TASC000285.
14                     (Deposition Exhibit No. 17 was marked for
15   identification by the reporter.)
16   BY MR. HENRY:
17         Q.     Flipping back.       Do you recognize this document?
18         A.     Can't say with 100 percent certainty I have seen
19   it.   Problem is, there's a lot of documents that have this
20   similar kind of format.
21         Q.     I understand.       Do you recognize this to be a
22   summary of benefits that your father received from
23   November 2016 through December of 2017 --
24         A.     This has ben- -- this is benefits in regards to,
25   like, I guess you'd call it AHCCCS.


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 15 of11/05/2020
                                                         PASCALE,   123
                                                                                84


 1                      MS. WILLIAMSON:       Yeah, objection --
 2   objection that Mr. Pascale answered the question.                   Said he
 3   couldn't be sure.
 4                      MR. HENRY:     I understand.
 5   BY MR. HENRY:
 6        Q.      Do you recognize this to be a summary of
 7   benefits that your father received from November 2016
 8   through 2017?
 9        A.      Benefits of what exactly?           That's what I was
10   trying to ask.
11        Q.      Well, this was a document that your father
12   produced to TASC in connection with his participation in
13   the program.       Do you have any personal knowledge about the
14   information contained in this document?
15        A.      No.
16                      MS. WILLIAMSON:       Objection; vague as to
17   "personal knowledge."
18                      MR. HENRY:     We've already established,
19   counsel, that he knows what personal knowledge is.                    He's
20   signed documents under penalty of perjury --
21                      MS. WILLIAMSON:       I just want to be clear --
22                      MR. HENRY:     -- based on personal knowledge.
23   So can we please stop that objection?
24                      MS. WILLIAMSON:       I'm happy to.       I would just
25   like to be -- just to make sure that we are using


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 16 of11/05/2020
                                                         PASCALE,   123
                                                                                85


 1   Mr. Pal's -- Mr. Pascale's definition of personal
 2   knowledge; is that right?
 3   BY MR. HENRY:
 4        Q.      Sir -- sir, for purposes of "personal knowledge"
 5   going forward, we'll use personal knowledge as you
 6   understood when you signed the verification under penalty
 7   of perjury.      Is that fair?
 8        A.      Correct.
 9        Q.      Thank you.
10                      MS. WILLIAMSON:       Thank you.
11   BY MR. HENRY:
12        Q.      Do you have any personal knowledge of the
13   information set forth in this document marked as
14   Exhibit 17?
15        A.      No.
16        Q.      So you do not have any personal knowledge as to
17   why the household size for your father from November 2016
18   through December 2017 is indicated to be one person?
19        A.      No, I have no knowledge.
20        Q.      Back to Exhibit 16, Interrogatory Number 2,
21   second-to-last sentence on this page reads:                 "Mark Pascale
22   also made negligible income from selling items he found at
23   yard sales on eBay."
24                      Do you see that?
25        A.      Correct.


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 17 of11/05/2020
                                                         PASCALE,   123
                                                                                86


 1        Q.      Do you agree with that statement?
 2        A.      That would be correct, sir.
 3        Q.      What do you know about your -- what do you have
 4   personal knowledge about with regard to your father's eBay
 5   sales?
 6        A.      That he would go to yard sales and buy things he
 7   thought had value and then he would go to eBay and try to
 8   sell it.
 9        Q.      Have you ever sold anything on eBay?
10        A.      I have not.
11        Q.      Do you know that in order to sell items on eBay,
12   you must have an account into which eBay will deposit the
13   proceeds?
14        A.      Up until you said it, I was not aware of that.
15        Q.      Do you have any documentation of the income your
16   father received from selling items on eBay?
17        A.      No.
18        Q.      The last sentence in the response to
19   Interrogatory Number 2 that you verified reads:                  "Further
20   information regarding Mark Pascale's income is contained
21   in the document produced by TASC as TASC000221."
22                      Did I read that correctly?
23        A.      Correct.
24                      MR. HENRY:     I'll pull up on the screen what
25   we will mark as Exhibit 18, TASC 000221.


              CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 18 of11/05/2020
                                                         PASCALE,   123
                                                                                87


 1                     (Deposition Exhibit No. 18 was marked for
 2   identification by the reporter.)
 3   BY MR. HENRY:
 4        Q.      Do you see this document?
 5        A.      Correct.
 6        Q.      Can you tell me where in this is there
 7   information regarding your father's income?
 8        A.      If it's on here, I'm not seeing it.
 9        Q.      Do you know if your father ever provided
10   documentation to TASC to verify the amounts of income he
11   received from eBay?
12        A.      I -- I do not know that.
13        Q.      If he did have an account at eBay, are you aware
14   of any reason why you as personal representative would not
15   be able to access that account and obtain historical
16   information?
17        A.      Yes.    I'm not allowed to go on the internet.
18        Q.      You can call eBay, though, sir, can't you?
19        A.      Sure.    I -- I -- I guess so.          But, yeah, I'm not
20   allowed to use the internet, so ...
21        Q.      And to clarify, you're not allowed to use the
22   internet for any purpose, including a bank account?
23        A.      I have to get prior approval to do certain
24   things.    It's not -- it's not out of the realm of
25   possibilities, I just have to get prior approval.


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 19 of11/05/2020
                                                         PASCALE,   123
                                                                                88


 1        Q.      From whom?
 2        A.      My probation department.
 3        Q.      Is there any reason why you couldn't ask your
 4   probation officer for approval to access the internet for
 5   purposes of obtaining your father's former financial or
 6   eBay records?
 7        A.      No, I could -- I could ask.
 8        Q.      Are you willing to do that?
 9        A.      Yeah.    Sure.
10        Q.      Turning back to Exhibit 16, Interrogatory
11   Number 3, now, please read Interrogatory Number 3 and the
12   response and tell me when you want me to scroll down.
13        A.      Okay.    You can scroll down.
14                     Okay.    Go ahead.
15                     Okay.
16        Q.      Going to the very first bullet point in
17   Interrogatory Number 3, there's a reference to -- and you
18   verified this interrogatory response; correct?
19        A.      Correct.
20        Q.      What is the reference to "doc 1015, paragraph
21   253 to 54"?
22        A.      I do not know that document.            You'd have to show
23   it to me.
24        Q.      Well, when you verified the response, if you
25   didn't know what that document was, how did you verify


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 20 of11/05/2020
                                                         PASCALE,   123
                                                                                89


 1   under penalty of perjury that that was accurate?
 2                     MS. WILLIAMSON:        Objection;
 3   mischaracterization.
 4                     THE WITNESS:       That right -- that document --
 5   okay.     That document, I would say would be off the case
 6   manager notes that were attached at some -- at some
 7   document.     And that's only because I vaguely remember that
 8   statement right there.          That's -- looks like to me might
 9   be case manager notes.
10   BY MR. HENRY:
11        Q.      Sir, you don't know what that document is
12   sitting here today, do you?
13        A.      No, but that statement that's on there is in --
14   is in the case manager notes, so it is quite possible,
15   sir, that I actually had reviewed this document with that.
16   You have shown me quite a few documents, so I'm trying to
17   retain everything that I've seen here so far today, sir.
18        Q.      Understood.
19                     Turning back to your father's passing, I
20   understood he passed away in October of 2019.                  Isn't that
21   when he passed away?
22        A.      We're in 2020.       Correct, yes, 2019.
23        Q.      So you would have sold his house in February of
24   2020; correct?
25        A.      Correct.     I do apologize.        That is correct, sir.


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 21 of11/05/2020
                                                         PASCALE,   123
                                                                                90


 1   Sorry about that.
 2        Q.      That's okay.       The fourth bullet back to
 3   Inter- -- Interrogatory Number 3 response refers to
 4   finan- -- TASC Financial Information Form-Award
 5   Letters-Waived Fees.
 6                     Do you see that?
 7        A.      TASC Financial -- okay.           Yes, sir.
 8                     (Deposition Exhibit No. 19 was marked for
 9   identification by the reporter.)
10   BY MR. HENRY:
11        Q.      Is this the document you were referring to when
12   you verified that response?
13        A.      Correct.
14        Q.      On the bottom half of this page, do you see the
15   question:     "What do you think you are able to pay per
16   month towards your program fees?"
17                     Do you see that?
18        A.      Correct.
19        Q.      And you recognize that's your father's signature
20   at the bottom dated January 25, 2018; correct?
21        A.      Correct.
22        Q.      Do you know why your father did not provide a
23   specific amount in response to that request?
24        A.      Only speculating, that's all this is, is he
25   wasn't sure of how much money he would have.


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 22 of11/05/2020
                                                         PASCALE,   123
                                                                                100


 1        Q.      And you satisfied other debts that your father
 2   had at the time of his passing from the sales proceeds;
 3   correct?
 4        A.      Correct.
 5        Q.      Do you know whether your father tried to get any
 6   type of loan or financing based upon the equity he had in
 7   his house when he was going through the TASC program?
 8        A.      I do not know that.
 9        Q.      Going back to Exhibit 16, the interrogatory
10   responses, I'm referring you to the lines starting around
11   10 or 11, in between, through 13, where it states:                   "As
12   alleged in the Second Amended Complaint, as a matter of
13   official policy with respect to the program fees, no fee
14   waivers or reductions were available regardless of Mark
15   Pascale's income."
16                      Did I read that correctly?
17        A.      Correct.
18        Q.      Do you have any personal knowledge of that
19   alleged, quote, "official policy," end quote, referenced
20   in this response?
21        A.      No.
22        Q.      Then, sir, how did you verify the truth of that
23   statement?
24        A.      This is something in regards to case manager
25   notes as well.       Somewhere in the case -- I don't know


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 23 of11/05/2020
                                                         PASCALE,   123
                                                                                103


 1         A.     -- Number 4?
 2         Q.     I'm sorry.
 3         A.     I was trying to figure out what am I responding
 4   to?
 5         Q.     That's okay.
 6         A.     Okay.
 7         Q.     Okay.    I'd like to draw your attention to the
 8   line starting around 24 or 25 where it reads:                  "Mark
 9   Pascale did not have friends or family with the financial
10   resources to lend money to him."
11                     Did I read that correctly?
12         A.     Correct.
13         Q.     And this was referring, you understand, to when
14   he was going through the TASC program; right?
15         A.     Correct.
16         Q.     And that would be when you were still
17   incarcerated?
18         A.     When was the TASC program again?              What --
19   what -- what month and date?
20         Q.     Do you have -- do you know whether your father
21   was still on the TASC program when you were released from
22   prison or not?
23         A.     I believe he was -- I believe he was, correct.
24         Q.     He was still in the program?
25         A.     Correct.


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 24 of11/05/2020
                                                         PASCALE,   123
                                                                                104


 1        Q.      Do you know all the friends your father had at
 2   the time he was in the TASC program?
 3        A.      No, I don't know all his friends.
 4        Q.      Do you know -- do you personally know what the
 5   financial resources were of his friends?
 6        A.      No, I do not.
 7        Q.      Next sentence reads:          "He did on one occasion
 8   obtain a cash advance from his bank for the purpose of
 9   paying TASC fees."
10                     Did I read that correctly?
11        A.      Correct.
12        Q.      What bank gave your father a cash advance?
13        A.      I don't know that answer.
14        Q.      This would be something you'd have to obtain
15   from Chase or any other financial institutions with whom
16   he had accounts; correct?
17        A.      Correct.
18        Q.      Then, sir, how did you verify the truth of that
19   particular allegation?
20        A.      Just based on -- I didn't verify the truth.
21        Q.      Page 6, top line reads:           "Lastly, Mark Pascale
22   limited his expenses as much as he possibly could.                   He
23   often skipped paying bills in order to pay for TASC fees."
24                     Did I read that correctly?
25        A.      Correct.


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 25 of11/05/2020
                                                         PASCALE,   123
                                                                                105


 1        Q.      Do you have personal knowledge of what is
 2   referred to in that sentence?
 3        A.      No, not necessarily personal knowledge.                It's --
 4   it's kind of -- it's, I guess, more or less speculated
 5   knowledge.     I would believe that my dad would -- would
 6   skip paying bills if he had to take -- take care of a fee,
 7   so ...
 8        Q.      But you're speculating; correct?
 9        A.      Correct.
10        Q.      Do you have any supporting evidence to support
11   the accuracy of that statement?
12        A.      No.
13        Q.      I'll turn now to Interrogatory Number 7, which
14   starts at the top of page 7 and carries down -- almost
15   near the bottom of page 7.
16                      Do you see that?
17        A.      Okay.    Can I read it, sir?
18        Q.      Please.     Please review it to yourself and tell
19   me when you're ready.
20        A.      Okay.
21                      Go ahead, sir.
22        Q.      There's nothing to scroll.            Have you read the
23   interrogatory and the response to Interrogatory Number 7?
24        A.      Correct.
25        Q.      I'd like to direct your attention to the part of


              CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 26 of11/05/2020
                                                         PASCALE,   123
                                                                                106


 1   the response starting at Line 17:             "While on the MDPP,
 2   Mark Pascale spent approximately the following amounts
 3   each month" -- and then it lists six or seven different
 4   items.
 5                     Do you see that?
 6        A.      Correct.
 7        Q.      Do you have any personal knowledge of the
 8   figures set forth in those bullets?
 9        A.      Yeah.    I have -- in this -- in one of these
10   filings, it has the City of Peoria, SRP, internet for
11   Verizon, and mortgage Chase Bank.             And the Chase Bank
12   mortgage because I was selling my dad's house, I had
13   information about that.
14        Q.      So which ones don't you have personal knowledge
15   about?
16        A.      Car insurance for State Farm.
17        Q.      And I assume the gas for his car?
18        A.      Correct.     Because I -- that's -- that's just an
19   amount that I could say, you know, you're just kind of
20   approximating how much money you spend on gas every --
21   every month, you know.
22        Q.      That's your best guess as to what someone
23   generally might pay for gas?
24        A.      It's probably a good guess.
25        Q.      What -- what -- what type of car did your dad


              CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 27 of11/05/2020
                                                         PASCALE,   123
                                                                                107


 1   drive when he was enrolled in the TASC program?
 2          A.    At the time I believe he had a Mazda 626.
 3          Q.    Did he owe any money on that car?
 4          A.    No.
 5          Q.    Approximately how much was that car worth?
 6          A.    If I were to Kelly Blue Book it, it'd probably
 7   be worth like 25 to $3,000.
 8          Q.    Did -- did -- did he have that car at the time
 9   of his passing when you took over as personal
10   representative?
11          A.    Correct.
12          Q.    And I assume you sold that car as well?
13          A.    I did.
14          Q.    And what did you sell it for?
15          A.    $500.
16          Q.    The line -- or the last part of this response on
17   page -- line 25 carried through 27, where it reads:                    "Mark
18   Pascale also incurred some expenses such as food,
19   clothing, and educational costs on behalf of his minor
20   son.    He struggled to afford the basic necessities of life
21   for him and his son and sometimes did not pay these
22   expenses so that he could pay TASC fees."
23                      Do you see that?
24          A.    Correct.
25          Q.    Is there any documentation to support that --


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 28 of11/05/2020
                                                         PASCALE,   123
                                                                                108


 1   those statements?
 2        A.      Well, there's -- is there documents?               No.    I
 3   would just say if you -- if you look at the disability
 4   income that he made as well as, you know -- and balance it
 5   against the -- the expenses he had right here listed, it
 6   would -- it would sound this -- sound to reason that
 7   the -- that the money doesn't add up; that your expenses
 8   are more than what your actual income was.                 And I believe
 9   there's a document that actually I did review with my
10   attorneys, I just don't know where and what -- what filing
11   it is, of a breakdown of monthly expenses compared to
12   income.    And it showed that my father was making less than
13   what he owed.
14        Q.      Have you seen that document today so far?
15        A.      I can't 100 percent tell you I've seen it so far
16   today.
17        Q.      Can you describe the document you were referring
18   to with more detail?
19        A.      It's in some -- one of these filings, and it had
20   a breakdown of income versus expenses.
21        Q.      Did it have any supporting documentation for the
22   income and expenses listed on it?
23        A.      I can't 100 percent be certain of that.
24        Q.      Okay.    Back to this list of the six or seven
25   bullets.    Monthly expenses, do you have any personal


              CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 29 of11/05/2020
                                                         PASCALE,   123
                                                                                109


 1   knowledge as to whether that list is complete?
 2        A.      So the expenses you see on the screen right
 3   here, this is -- I believe this is all he had as far as
 4   expenses.     Well, no, I can't say that because he obviously
 5   has credit cards; correct?
 6        Q.      I don't know, sir.
 7        A.      Well, I would only assume that because I paid --
 8   paid credit cards -- or creditors.              Maybe -- it might not
 9   have been a credit card.          May have -- might not have been
10   creditor -- credit card, per se, but there was some debt
11   out there that I had to take care of once I sold his
12   house, so ...
13        Q.      Other than the amount he owed for his mortgage
14   and the credit card debt, what other debts did you have to
15   satisfy from the sales proceeds of your father's home?
16        A.      He had a lien on his home from the City of
17   Peoria for $9500.        That was because he had asked -- City
18   of Peoria, some program replaced his roof on his home as
19   well as his A/C.       And the contingency plan on that was he
20   can't sell the home within five years.               And the house was
21   unfortunately sold before five years came up, and so there
22   was a lien on the home for $9500.
23        Q.      And those were the only expenses that he -- you
24   had to pay off to creditors to close out his estate from
25   the proceeds from the sale of his home?


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 30 of11/05/2020
                                                         PASCALE,   123
                                                                                133


 1   have that money, I'm not going to pay that money because I
 2   don't have the means to do that.             But I will try my best
 3   to take care of it.         And from what I've seen and what I've
 4   read and what I've gained from all this is that my dad
 5   attempted every possible avenue to -- to complete this
 6   program the best way he could.
 7                     I can't speak for my dad.            I'm -- I mean, I
 8   can because I'm here obviously, but I cannot speak and say
 9   what my dad was doing or what he was thinking because I
10   don't know.      I only know what I personally know.               And my
11   dad was struggling.         He was on disability, and so I
12   don't -- I don't know of an income that he could have
13   gave.
14   BY MR. HENRY:
15          Q.    Sir, when you closed out -- I'm sorry.
16          A.    Go ahead.      Sorry.
17          Q.    When you closed out the probate for your
18   father's estate, did Frankie receive money?
19          A.    Frankie received half the amount -- half the
20   money that I -- half the amount that we sold the house
21   for.
22          Q.    Approximately how much?
23          A.    It was $49,000.
24          Q.    And did anyone else in the family receive any
25   money on that sale?


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 31 of11/05/2020
                                                         PASCALE,   123
                                                                                134


 1        A.      No, just -- everything comes with my dad is in
 2   regard -- it goes to me and my brother.
 3        Q.      Okay.    So your brother Frankie got all the
 4   money, not you?
 5        A.      No, half.
 6        Q.      You got 49 as well?
 7        A.      Correct.
 8        Q.      And when you were testifying about what you
 9   presume is the current situation with TASC and its
10   operations, are you basing that entirely on what your
11   attorneys have told you, or do you have personal knowledge
12   about the current status of TASC's operations?
13        A.      I don't have personal knowledge.              I don't -- I
14   don't -- I'm not doing research on TASC.                This is -- this
15   is knowing that TASC is no longer in Arizona, but -- and
16   then -- and all -- and knowing that, you know, TASC --
17   obviously, I feel like it has -- it has to be around.
18   There wouldn't -- there wouldn't be a class action lawsuit
19   against a company no longer around; correct?
20        Q.      If you were told that TASC has ceased
21   operations, is no longer providing any services, would you
22   have any basis to dispute that?
23        A.      Based off Arizona, no, because they no longer
24   exist in Arizona.
25        Q.      Do you have any basis to dispute the contention


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 32 of11/05/2020
                                                         PASCALE,   123
                                                                                139


 1                     MR. HENRY:      Objection; form, leading.
 2                     THE WITNESS:       No.
 3   BY MS. WILLIAMSON:
 4        Q.      To your knowledge, did your dad own a lot where
 5   he sold cars?
 6                     MR. HENRY:      Objection; form, leading.
 7                     THE WITNESS:       No.
 8   BY MS. WILLIAMSON:
 9        Q.      Okay.    Thank you, Antonio.          Thank you.
10                     Can you tell us your understanding of your
11   father's self-employment selling cars?
12        A.      Just from what I know about my dad and his --
13   his little car sales business was that he would buy cars
14   from auctions and bring them to his house, fix them up,
15   and then just flip them and sell them.
16        Q.      Did your dad tell you anything about his
17   business selling cars in 2008?
18                     MR. HENRY:      Objection; form, leading.
19                     THE WITNESS:       As far as 2008?
20                     MR. HENRY:      Hearsay.
21                     THE WITNESS:       He didn't speak -- he didn't
22   speak anything about 2008.           However, I don't know what
23   year, what date, what month, but he had had a conversation
24   with me about that the longer he -- the only reason why
25   he's no longer doing it anymore is because of the economic


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 33 of11/05/2020
                                                         PASCALE,   123
                                                                                140


 1   turndown that happened in 2008; that just -- the business
 2   longer -- was no longer viable because economy wasn't --
 3   you know, wasn't there.          Unfortunately, I was incarcerated
 4   so I don't know how the economy was, so ...
 5   BY MS. WILLIAMSON:
 6        Q.      Are you aware of your -- your father making any
 7   money selling cars in 2008 or 2009?
 8        A.      No, I'm not aware.
 9                     MR. HENRY:      Objection; foundation, leading.
10   BY MS. WILLIAMSON:
11        Q.      Have you ever heard your father describe himself
12   as self-employed?
13                     MR. HENRY:      Hearsay.
14                     THE WITNESS:       My dad -- my dad voices like
15   that he's an entrepreneur.           My dad doesn't work for
16   businesses, corporations like that.              He -- if he makes
17   money, it's because he's self making money himself.                    So it
18   would be a car dealership, eBay.             He would even
19   consider -- if he was doing eBay full-time, that's a
20   self-employment job.
21   BY MS. WILLIAMSON:
22        Q.      And when he said self-employed, did he mean that
23   he was making money all the time?
24                     MR. HENRY:      Foundation, hearsay.
25                     THE WITNESS:       Not necessarily.


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 34 of11/05/2020
                                                         PASCALE,   123
                                                                                141


 1                     MR. HENRY:      Leading.
 2   BY MS. WILLIAMSON:
 3        Q.      You can answer.
 4        A.      Not necessarily.        Not necessarily.
 5        Q.      When were you released from prison?
 6        A.      March 1, 2017.
 7        Q.      And did you see your father when you were
 8   released from prison?
 9        A.      I saw my dad approximately -- I want to say it
10   was either second week or third week that I was out.
11        Q.      And approximately when was that?
12        A.      So that would be April or May.
13        Q.      Of what year?
14        A.      I'm sorry.      Not April or May.         I'm sorry.
15   Probably about -- probably about April of 2017.
16        Q.      And what was your father's physical condition at
17   that time?
18        A.      A lot different than he was when I first got
19   arrested.     My dad was a body builder, so he was pretty --
20   I guess you would say pretty stacked, you know, pretty
21   solid, pretty big boy.         Once I -- once I saw him, my dad
22   no longer had muscle mass.           He was pretty skinny.          A lot
23   smaller than me.       And why -- and why -- here's why I bring
24   this up.    When I was younger, you know, I always told my
25   dad that one of these days I'm going to get bigger than


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 35 of11/05/2020
                                                         PASCALE,   123
                                                                                142


 1   you and I'm going to kick your butt, you know.                  This was
 2   when I was a kid.        And so when I saw my dad, it just kind
 3   of made me -- made me laugh a little bit because I came
 4   out -- I had been incarcerated for over a decade.                   I was
 5   working out every day, so I was pretty solid.                  And here I
 6   am, coming out thinking my dad is still a big boy, and
 7   he's no longer a big boy.
 8        Q.      To your knowledge, was your father working at
 9   that time?
10                      MR. HENRY:     Foundation.
11                      THE WITNESS:      No, he wasn't working.          He was
12   on disability.       He did have that side business of eBay,
13   but even right now I can't even tell you that I would
14   believe that he made anything out of that.                 I think it was
15   so miniscule.       I think my dad was just using that as some
16   kind of income, like just make something to help him out a
17   little bit.
18   BY MS. WILLIAMSON:
19        Q.      To your knowledge, other than disability, was
20   your father bringing in consistent income?
21        A.      No.
22                      MR. HENRY:     Form, leading, vague.
23                      THE WITNESS:      Disability.       Disability and
24   the -- and the eBay thing.
25                ///


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 36 of11/05/2020
                                                         PASCALE,   123
                                                                                143


 1   BY MS. WILLIAMSON:
 2        Q.      Was your father repairing cars at that time?
 3                     MS. WILLIAMSON:        Objection; form, leading,
 4   foundation.
 5                     THE WITNESS:        During what time, if you
 6   might -- if I might ask, Virginia?
 7   BY MS. WILLIAMSON:
 8        Q.      When you -- when you first saw him when you were
 9   released in 2017.
10        A.      Oh, no.     No.    No.
11        Q.      Are you aware of anything that your father did
12   to make money at that time?
13                     MR. HENRY:      Form, foundation.
14                     THE WITNESS:        eBay.
15   BY MS. WILLIAMSON:
16        Q.      Well, do you know if he made a lot of money
17   doing that?
18                     MR. HENRY:      Form, vague, leading.
19                     THE WITNESS:        I don't know.      I don't -- I
20   don't believe so.        I -- I mean, that's just -- I mean,
21   that would be speculating on the -- on the amount he made,
22   but I don't believe he made a lot of money.
23   BY MS. WILLIAMSON:
24        Q.      Did you see any evidence of him making money
25   from eBay?


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 37 of11/05/2020
                                                         PASCALE,   123
                                                                                144


 1        A.      No.
 2        Q.      Did you sign a retainer with counsel in this
 3   lawsuit in February 2020?
 4        A.      Retainer as in retainer for you guys?
 5        Q.      Right.
 6        A.      Correct.
 7        Q.      Since that time, have counsel sent you documents
 8   related to this case?
 9        A.      Yes.    And I've actually -- Olevia Boykin, which
10   is the very first person I ever spoke to when I signed on
11   to this case, I spoke to her, quite frankly, a lot of
12   times when she would just call me just to kind of give me
13   a heads-up on something or, "Hey, I need to send you this
14   document, can you just look at it real quick?"                  Or just
15   ask how I was doing, just, you know -- she was very
16   thorough about making sure that, you know, that she was
17   available.     And as well as so far I've had Katie and you
18   as well, Ms. Virginia, you know, very, very welcoming as
19   well as always giving me information, keeping me up to
20   date.     It's been more or less me not being available
21   because I work so much.          So it's more or less kind of
22   working -- working around my hours, I guess you would say.
23        Q.      When you say you spoke with Olevia Boykin a lot,
24   about how much time do you think --
25                      MR. HENRY:     Form, leading.


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 38 of11/05/2020
                                                         PASCALE,   123
                                                                                157


 1   to continue to waive the privilege, we're going to ask for
 2   all the privileged communications.
 3                     MS. WILLIAMSON:        I'm going to -- I'm going
 4   to continue.      Thank you.
 5   BY MS. WILLIAMSON:
 6        Q.      Is it true that you are willing to obtain
 7   relevant documents?
 8        A.      Yes.
 9        Q.      Do you know how to access any relevant
10   documents?
11        A.      I have to figure it out, but I could probably
12   access those things, maybe.
13        Q.      And if you learn, are you willing to do that?
14        A.      Yeah.
15        Q.      You spoke earlier about your brother Frankie's
16   custody arrangement with your dad.              Do you remember that?
17        A.      Yes.
18        Q.      Do you know whether your father was ever the
19   sole provider for Frankie?
20                     MR. HENRY:      Foundation.
21                     THE WITNESS:       I don't know 100 percent, but
22   here's what -- here's what I know and this is -- this is
23   just off of personal knowledge.             My brother's --
24                     MS. WILLIAMSON:        I'm sorry, Antonio.         Before
25   you answer this, could we have this answer marked


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 39 of11/05/2020
                                                         PASCALE,   123
                                                                                158


 1   "confidential," please, in the record?
 2   BY MS. WILLIAMSON:
 3        Q.      You can keep going.         Go ahead, Antonio.         I'm
 4   sorry..
 5
 6        (PAGES 159-160 HAVE BEEN DESIGNATED CONFIDENTIAL)
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 40 of11/05/2020
                                                         PASCALE,   123
                                                                                159


 1        (PAGES 159-160 HAVE BEEN DESIGNATED CONFIDENTIAL)
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
 Case 2:18-cv-02684-EJM
    VIDEORECORDED        DocumentDEPOSITION
                  VIDEOCONFERENCE 278-4 FiledOF04/27/21
                                                 ANTONIO Page 41 of11/05/2020
                                                         PASCALE,   123
                                                                                160


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19          (THIS CONCLUDES THE CONFIDENTIAL DESIGNATION.)
20
21
22
23
24
25


             CARRIE REPORTING, LLC - Certified Reporters
                 (480) 429-7573       carrie@carriereporting.com
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 42 of 123
  Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 43 of 123




                         Ex. 28

[This exhibit is being filed under seal.]
  Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 44 of 123




                         Ex. 29

[This exhibit is being filed under seal.]
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 45 of 123




          EXHIBIT 30
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 46 of 123



 1    Timothy J. Eckstein, 018321
      Joshua D. Bendor, 031908
 2    OSBORN MALEDON, P.A.
      2929 N. Central Ave., Suite 2100
 3    Phoenix, Arizona 85012-2793
      (602) 640-9000
 4    teckstein@omlaw.com
      jbendor@omlaw.com
 5
      Stanley Young
 6    COVINGTON & BURLING LLP
      5 Palo Alto Square
 7    Palo Alto, California 94306
      (650) 632-4704
 8    syoung@cov.com
 9    Katherine Chamblee-Ryan
      Olevia Boykin
10    CIVIL RIGHTS CORPS
      1601 Connecticut Ave. NW, Suite 800
11    Washington, D.C. 20009
      (202) 656-5189
12    katie@civilrightscorps.org
      olevia@civilrightscorps.org
13
      Attorneys for Plaintiffs
14
15                          IN THE UNITED STATES DISTRICT COURT
16                                  FOR THE DISTRICT OF ARIZONA
17      Deshawn Briggs, et. al.,
18                                Plaintiffs,                No. CV-18-2684-PHX-EJM
        v.
19                                                    PLAINTIFF ANTONIO PASCALE’S
        Allister Adel, et. al.,                       RESPONSES IN HIS CAPACITY AS
20                                                    PERSONAL REPRESENTATIVE OF
                                  Defendants.          MARK PASCALE’S ESTATE TO
21                                                     DEFENDANT TASC’S FIRST SET
                                                          OF INTERROGATORIES,
22                                                              REQUESTS
                                                          FOR PRODUCTION, AND
23                                                      REQUESTS FOR ADMISSION
24
             Plaintiff Antonio Pascale (“Plaintiff” or “Plaintiff Pascale”), in his capacity as the
25
      personal representative of Mark Pascale’s estate, submits these responses to Defendant
26
      TASC’s First Set of Interrogatories, Requests for Production, and Requests for
27
      Admission. Plaintiff Antonio Pascale notes that the Requests are directed to “you,” but
28
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 47 of 123



 1    primarily inquire about the conduct of his father, the late Mark Pascale. Plaintiff Antonio
 2    Pascale has endeavored in good faith to provide substantive responses based on his
 3    knowledge and/or the documents available to him (all of which have been produced in
 4    this case).
                                       INTERROGATORIES
 5
      INTERROGATORY NO. 1: Explain all actions you have taken to preserve or produce
 6
      documents relevant to this litigation.
 7
      RESPONSE TO INTERROGATORY NO. 1
 8
            Plaintiffs’ counsel has produced documentation from the late Mark Pascale relevant
 9
      to this litigation. Plaintiff Antonio Pascale does not have personal knowledge of his late
10
      father’s efforts to preserve and produce documents relevant to this litigation.
11
      INTERROGATORY NO. 2: Identify all income you received during the time you
12
      participated in the MDPP, including the source and amount of all such income.
13
      RESPONSE TO INTERROGATORY NO. 2
14
             Plaintiff objects that this interrogatory is unduly burdensome and that “income” is
15
      vague and undefined. Plaintiff further objects to this interrogatory on the basis that
16
      discovery is ongoing, and Plaintiff may adduce further information that may be
17
      responsive to this interrogatory. Plaintiff reserves his right to supplement or amend this
18
      response. Plaintiff further responds that documents produced in response to Defendant
19
      TASC’s Requests for Production may contain additional information responsive to this
20
      interrogatory. Subject to these limitations, Plaintiff Pascale responds as follows:
21
             Mark Pascale participated in the MDPP from November 21, 2017 to July 5, 2018.
22
      See TASC000221. During that time, Mark Pascale’s household received approximately
23
      $190 per month in nutritional assistance (food stamps) and $750 per month in Social
24
      Security Disability payments. See id. Mark Pascale also made negligible income from
25
      selling items he found at yard sales on EBay, all of which he used to pay TASC fees.
26
      Further information regarding Mark Pascale’s income is contained in the document
27
      produced by TASC as TASC000221.
28
                                                2
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 48 of 123



 1    INTERROGATORY NO. 3: Identify all documentation and information regarding your
 2    financial situation that you provided to TASC while you participated in the MDPP.
 3    RESPONSE TO INTERROGATORY NO. 3
 4           Plaintiff objects because this interrogatory is unduly burdensome and vague.
 5    Plaintiff further objects that this interrogatory, by its very nature, seeks information over
 6    which Defendants have equal or superior access. Plaintiff objects that discovery is
 7    ongoing, and Plaintiff may adduce further information that may be responsive to this
 8    interrogatory. Plaintiff reserves his right to supplement or amend this response. Plaintiff
 9    further responds that documents produced in response to Defendant TASC’s Requests for
10    Production may contain additional information responsive to this interrogatory. Subject
11    to these limitations, Plaintiff responds as follows:
12           Mark Pascale participated in the MDPP from November 21, 2017 to July 5,
13    2018. See TASC000221.
14       x At his TASC orientation on November 21, 2017, Mark Pascale told an employee
15         that he could not afford the $150 application fee. An employee allowed Mr.
           Pascale to pay $74 up front instead of the full $150 to attend the orientation. See
16
           Doc. 110 ¶ 253-54.
17       x When Mark Pascale reported for his first mandatory drug and alcohol test on or
           about January 22, 2018, he told his TASC case manager that he could not afford
18
           to pay the $950 in program fees. He also told her he could not afford to pay for
19         GCMS services or drug and alcohol testing weekly or multiple times per week.
           See Doc. 110 ¶ 256-57; TASC000221.
20
         x On December 6, 2017, Mark Pascale provided a SSI award letter to his case
21         manager.
22       x On January 23, 2018, Mark Pascale completed a document titled “TASC Financial
           Information Form-Award Letters-Waived Fees” and provided information about
23         his financial circumstances, including income, expenses, and access to additional
24         income. In that document, Plaintiff showed that his monthly expenses, without
           TASC fees, exceeded his monthly income, and that he worked zero hours per week
25         because he was disabled. Plaintiff also provided, in response to the question “What
26         do you think you are able to pay per month toward your program fees”, “I don’t
           know the exact amount. But I will be [sic] pay something.” TASC000221.
27       x On January 29, 2018, after providing the information in the “Financial Information
28         Form” to his case manager, Mark Pascale’s case manager informed him he would
                                               3
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 49 of 123



 1           need to show proof of all the information he provided in that “Financial Hardship”
 2           form. TASC000221.
         x   On January 30, 2018, Mark Pascale provided documentation supporting the
 3           income and expenses reported on the “Financial Information Form”, including: an
 4           award letter from the Social Security Administration Supplemental Security
             Income showing a monthly payment of $750.00 in SSI; a Chase bill for his
 5           Mortgage showing a monthly payment of $688.34; a water bill from the City of
 6           Peoria for $49.99; a gas bill from SRP for $54.50 and reflecting back-payments
             due in the amount of $158.08; a car insurance bill from State Farm in the amount
 7           of $59.47; a food stamps award letter for $190 per month; a Verizon bill for phone
 8           and internet in the amount of $123.59. See TASC000221.
         x   At some point thereafter, Mark Pascale’s case manager told him he did not qualify
 9           for reduced drug and alcohol testing fees because he owned a computer and was
10           paying for internet service. Doc. 110 ¶ 263.
         x   On February 12, 2018, Mark Pascale told his case manager he was struggling to
11
             make payments related to drug and alcohol testing with his case manager. See
12           TASC000221.
         x   On March 21, 2018, Mark Pascale called his case manager he was struggling
13
             financially, did not have food the week prior, and that he had to go to the food
14           bank. He told his case manager he could not afford to pay $160 and asked if he
             could just pay for the drug and alcohol tests. TASC000221.
15
         x   On March 27, 2018, Mark Pascale asked his case manager if he could pay off his
16           fees by increasing his credit card limit. When his case manager told him TASC
17           only accepts money orders or debit card payments, he told his case manager he
             would talk to his bank to see if he could take out money to pay off his balance.
18           TASC000221.
19       x   On March 28, 2018, Mark Pascale called his case manager and stated he was able
             to get a cash advance of $300 and that he hoped he could pay off his balance and
20           complete the program soon. See TASC000221.
21       x   On March 30, 2018, Mark Pascale again discussed his balance and difficulty
             making payments with his case manager. See TASC000221; see Doc. 110 ¶ 270.
22       x   On April 13, 2018, Mark Pascale told his case manager he was having difficulty
23           paying for and traveling to test three times per week. See TASC000221.
         x   On April 15, 2018, Mark Pascale again discussed that he was working on paying
24
             off his outstanding balance with his case manager, who mentioned that the
25           outstanding balance was the only thing keeping him on the program. See
             TASC000221.
26
         x   On May 2, 2018, Mark Pascale expressed difficulty paying for fees related to drug
27           testing and a desire to pay off the remaining balance soon. See TASC000221.
28
                                               4
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 50 of 123



 1       x On June 21, 2018, Mark Pascale’s birthday, he requested to be excused from
 2         testing and his case manager denied his request. His case manager mentioned that
           he had been compliant with program requirements and asked when he would be
 3         able to pay off the fees to be successfully terminated. Mark Pascale responded he
 4         hoped to be able to pay off the fees the following week. See TASC000221.
         x On July 2, 2018, Mark Pascale called his case manager and informed her that his
 5         fees were paid off in full. His case manager stated that Mark Pascale would need
 6         to pay another fee associated with drug and alcohol testing, and Mark Pascale
           complained that it was unfair to continue charging him when he has paid program
 7         fees in full and the additional fee was unwarranted because he had a prescription.
 8         See TASC000221.
         x On his final day, July 5, 2018, Mark Pascale expressed to his case manager that he
 9         thought he’d never be done with the program. See TASC000221.
10
            Moreover, as alleged in the Second Amended Complaint, as a matter of official
11
      policy, with respect to the program fees, no fee waivers or reductions were available,
12
      regardless of Mark Pascale’s income. See Doc. 110 ¶ 154.
13
      INTERROGATORY NO. 4: Explain in detail the bases for your contention that you
14
      could not afford to pay MDPP fees, including any reasons why you could not:
15
               • Borrow money;
16
               • Work additional hours or an additional job; or
17
               • Limit expenses.
18
      RESPONSE TO INTERROGATORY NO. 4
19
           Plaintiff objects that this interrogatory is unduly burdensome and vague. Plaintiff
20
      further objects that discovery is ongoing, and that Plaintiff may adduce further
21
      information that may be responsive to this interrogatory. Plaintiff reserves her right to
22
      supplement or amend this response. Subject to these limitations, Plaintiff Pascale
23
      responds:
24
           Mark Pascale did not have friends or family with the financial resources to lend
25
      money to him. He did, on one occasion, obtain a cash advance from his bank for the
26
      purpose of paying TASC fees, see TASC000221. “Work[ing] additional hours” was not
27
      an option because Mark Pascale was disabled and could not work, see Doc. 110 ¶ 241-
28
                                               5
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 51 of 123



 1    45; 261. Lastly, Mark Pascale limited his expenses as much as he possibly could. He often
 2    skipped paying bills in order to pay for TASC fees, see Doc. 110 ¶ 265; 272.
 3    INTERROGATORY NO. 5: Describe all interactions you had with TASC
 4    representatives in which you informed the representatives that you could not afford to pay
 5    the required fees through the MDPP.
 6    RESPONSE TO INTERROGATORY NO. 5
 7           Plaintiff objects that this interrogatory is unduly burdensome and vague. Plaintiff
 8    objects that this interrogatory, by its very nature, seeks information over which
 9    Defendants have equal or superior access. Plaintiff further objects that discovery is
10    ongoing, and that Plaintiff may adduce further information that may be responsive to this
11    interrogatory. Plaintiff further objects that this interrogatory seeks information with a
12    greater specificity than a person could reasonably remember, and that this interrogatory
13    is duplicative of information sought in Interrogatory No. 3. Plaintiff reserves his right to
14    supplement or amend this response. Plaintiff further responds that documents produced
15    in response to Defendants’ requests for production may contain additional information
16    responsive to this interrogatory. Subject to these limitations, Plaintiff directs Defendant
17    to his Response to Interrogatory No. 3, which responds fully to this Interrogatory.
18    INTERROGATORY NO. 6: Explain in detail all instances in which you contacted
19    TASC for the purpose of obtaining information to use in this litigation, including
20    instances in which you contacted TASC prior to the institution of this litigation for the
21    purpose of assessing potential claims.
22    RESPONSE TO INTERROGATORY NO. 6
23         Plaintiff objects to the extent that this request seeks information protected by
24    attorney-client and/or work product privileges. Such information is not discoverable thus
25    this request will be construed not to seek such privileged documents. Subject to these
26    limitations, Plaintiff responds that he never “contacted TASC prior to the institution of
27    the litigation for the purpose of assessing potential claims” and he has no knowledge
28    indicating that Mark Pascale did so, either.
                                                6
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 52 of 123



 1    INTERROGATORY NO. 7: Identify all expenses you had during your time on the
 2    MDPP, including both living and discretionary expenses. For each such expense, identify
 3    the amount or approximate amounts owed or paid, the intervals in which such amounts
 4    were paid or owed (e.g., monthly, bi-monthly, etc.) and the persons or entities to which
 5    such payments were paid or owed.
 6    RESPONSE TO INTERROGATORY NO. 7
 7            Plaintiff objects to this interrogatory as unduly burdensome and vague. As
 8    written, it would require Plaintiff, for example, to identify each and every place he paid
 9    money for any meal. Plaintiff further objects that this interrogatory seeks information
10    with a greater specificity than a person could can reasonably remember. Plaintiff further
11    objects that discovery is ongoing, and that Plaintiff may adduce further information that
12    may be responsive to this interrogatory. Plaintiff reserves his right to supplement or
13    amend this response. Plaintiff further objects that this request is duplicative of information
14    sought in Defendant TASC’s First Set of Requests for Production, and Plaintiff also notes
15    that information responsive to this request may be found in Plaintiffs’ MIDP Responses.
16    Subject to these limitations, Plaintiff Pascale responds as follows:
17            While on the MDPP, Mark Pascale spent approximately the following amounts
18    each month:
19       x $688.34 monthly for Mortgage payment to Chase Bank;
20       x $49.99 monthly for water to the City of Peoria;
21       x $54.50 monthly for gas to SRP;
22       x $59.47 monthly for car insurance to State Farm;
23       x $123.59 monthly for phone and internet to Verizon;
24       x $90 monthly for gas for his car.
25    Mark Pascale also incurred some expenses, such as food, clothing and educational costs,
26    on behalf of his minor son. He struggled to afford the basic necessities of life for him and
27    his son, and sometimes did not pay these expenses so that he could pay TASC fees.
28    INTERROGATORY NO. 8: Identify any person or entity who, in any manner and for
                                      7
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 53 of 123



 1    any purpose, loaned, gifted, or provided you with any financial assistance in any amount
 2    of money over $50 from August 23, 2016 to the present.
 3    RESPONSE TO INTERROGATORY NO. 8
 4            Plaintiff objects to this interrogatory as unduly burdensome and vague. Plaintiff
 5    further objects that this interrogatory seeks irrelevant information. The information
 6    sought does not pertain to any claim or defense. Plaintiff further objects that this
 7    interrogatory seeks information with a greater specificity than any person could
 8    reasonably remember. Subject to these limitations, Plaintiff states that Mark Pascale once
 9    received a $300 advance from Mark Pascale’s bank, which Plaintiff believes was Chase
10    Bank.
11    INTERROGATORY NO. 9: Identify all of your social media accounts for which you
12    had a login and password during your time in the MDPP.
13    RESPONSE TO INTERROGATORY NO. 9
14            Plaintiff objects that this interrogatory seeks irrelevant information. The
15    information sought does not pertain to any claim or defense and there are no allegations
16    regarding TASC conduct relating to the social media accounts of Mark or Antonio
17    Pascale. No information will be provided in response to this interrogatory.
18
19                              REQUESTS FOR PRODUCTION
20    REQUEST FOR PRODUCTION NO. 1: Please produce all documents identified in,

21    or used to prepare, the responses to the interrogatories above.

22    RESPONSE TO REQUEST FOR PRODUCTION NO. 1

23         With the exception of the documents cited herein, which have already been

24    produced, no documents were used to prepare or identified in the interrogatories above.

25    Accordingly, no additional documents will be produced in response to this request.

26    REQUEST FOR PRODUCTION NO. 2: Please produce all documents supporting your

27    contention that you could not afford to make a payment for the MDPP while you were

28    enrolled in the same, including, but not limited to, documentation reflecting:
                                                 8
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 54 of 123



 1       a) your income while on the MDPP;
 2       b) any governmental assistance you may have received;
 3       c) your balances and available balances with banks and credit cards;
 4       d) your expenses; and
 5       e) any efforts you made to borrow funds.
 6    RESPONSE TO REQUEST FOR PRODUCTION NO. 2
 7           Plaintiff objects to this request as unduly burdensome and vague. Plaintiff further
 8    objects that this request for production seeks documents over which Defendants have
 9    equal or superior access. Plaintiff further objects that this request is duplicative of
10    information sought in Defendant TASC’s First Set of Interrogatories. Subject to these
11    limitations, Plaintiffs have produced responsive documents and any additional responsive
12    documents will be produced.
13    REQUEST FOR PRODUCTION NO. 3: Please produce all documents supporting the
14    damages you are seeking in this action.
15    RESPONSE TO REQUEST FOR PRODUCTION NO. 3
16           Plaintiff objects to this request as unduly burdensome. Plaintiff further objects that
17    discovery is ongoing and that Plaintiff may adduce further information that may be
18    responsive to this interrogatory. Plaintiff reserves his right to supplement or amend this
19    response. Plaintiffs state that they have produced responsive documents and any
20    additional responsive documents will be produced.
21
22                                REQUESTS FOR ADMISSION
23    REQUEST FOR ADMISSION NO. 1: Admit that you did not provide any financial
24    documentation confirming income or expense amounts to TASC representatives while
25    enrolled in the MDPP.
26    RESPONSE TO REQUEST FOR ADMISSION NO. 1
27           Plaintiff denies this request for admission. Mark Pascale provided financial
28    documentation to TASC regarding his income and expenses on or about January 29, 2018,
                                             9
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 55 of 123



 1    see TASC000221. Moreover, as alleged in the Second Amended Complaint, as a matter
 2    of official policy, with respect to the program fees, no fee waivers or reductions were
 3    available, regardless of a participant’s income. See Doc. 110 ¶ 154. 1
 4    REQUEST FOR ADMISSION NO. 2: Admit that you received documents
 5    substantially similar to TASC000047-54 to apply for a fee waiver or reduction with the
 6    MDPP.
 7    RESPONSE TO REQUEST FOR ADMISSION NO. 2
 8           Plaintiff admits that Mark Pascale received and submitted a “Financial Information
 9    Form,” see TASC000221, a document substantially similar to TASC000047-54 .
10
11           DATED this 23rd day of July, 2020.
12
                                               By /s/Olevia Boykin
13                                                Olevia Boykin
14                                                Katherine Chamblee-Ryan
                                                  Olevia Boykin
15                                                CIVIL RIGHTS CORPS
                                                  1601 Connecticut Ave. NW, Suite 800
16                                                Washington, D.C. 20009
17                                                Timothy J. Eckstein
18
      1
        Because at the time of service there was no party who could respond due to the untimely
19
      death of the late Mark Pascale, these Responses to Defendant TASC’s Requests for
20    Admission are timely made within 30 days of the Court’s Order granting Plaintiffs’
      Motion to Substitute, see Doc. 171. Alternatively, even if this response is untimely, the
21    trial court may excuse such delay made in good faith and causing no prejudice to
22    Defendant TASC, see French v. United States, 416 F.2d 1149, 1152 (9th Cir. 1968) (“A
      trial judge has discretion to permit a late response to a request for admissions made
23    pursuant to Rule 36 F.R.Civ.P. and thus relieve a party of apparent default . . . .Under
      compelling circumstances the District Court may allow untimely replies to avoid the
24
      admission . . . Since the purpose of Rule 36 is to expedite trial by removing uncontested
25    issues and no delay was caused here, there is no sufficient reason to force the District
      Court to grant summary judgment here where no prejudice is shown.”) (internal citations
26    and quotations omitted) or allow this Response as an amendment, see Fed. R. Civ. P.
27    36(b) (“the court may permit withdrawal or amendment if it would promote the
      presentation of the merits of the action and if the court is not persuaded that it would
28    prejudice the requesting party in maintaining or defending the action on the merits.”)
                                                 10
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 56 of 123



 1                                            Joshua D. Bendor
                                              OSBORN MALEDON
 2                                            2929 N. Central Ave., Suite 2100
                                              Phoenix, Arizona 85012-2793
 3
 4                                            COVINGTON & BURLING LLP
                                              Stanley Young
 5                                            5 Palo Alto Sq.
                                              Palo Alto, CA 94306
 6                                            (650) 632-4704
                                              syoung@cov.com
 7
                                              Sarah Mac Dougall
 8                                            620 8th Avenue
                                              New York, New York, 10018
 9                                            (212) 841-1215
                                              smacdougall@cov.com
10
                                              Virginia Williamson
11                                            850 10th St. NW
                                              Washington, D.C. 20001
12                                            (202) 662-5983
                                              vwilliamson@cov.com
13
14                                            Attorneys for Plaintiffs
15                                                           Attorneys for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         11
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 57 of 123



 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on July 23, 2020, the attached document was served via
 3    electronic mail upon counsel for Defendant TASC.
 4
                                                   /s/Olevia Boykin
 5
                                                   Olevia Boykin
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             12
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 58 of 123
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 59 of 123




          EXHIBIT 31
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 60 of 123




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA

                                                    )
 DESHAWN BRIGGS, et al.,                            )
                                                    )
                 Plaintiff,                         )
                                                         Case No. CV 2018-02684-EJM
                                                    )
        v.                                          )
                                                    )
                                                         PLAINTIFF ANTONIO PASCALE’S
 ALLISTER ADEL, et al.,                             )
                                                         AMENDED RESPONSE TO
                                                    )
                                                         DEFENDANT’S INTERROGATORY
                 Defendant.                         )
                                                    )
                                                    )
                                                    )

    PLAINTIFF’S AMENDED RESPONSE TO DEFENDANT’S INTERROGATORY

       COMES NOW, Plaintiff, by and through his undersigned counsel, and pursuant to

Federal Rule of Civil Procedure 33, makes the following Amended Response to Defendant’s

Interrogatory.

                                   GENERAL OBJECTIONS

   1. The following responses are based upon information and documents presently available

       to and located by plaintiffs and their attorneys, except for explicit facts expressly set forth

       herein, no incidental or implied admissions are intended hereby. The fact that Plaintiffs

       have responded or objected to any interrogatory or part thereof is not intended to be and

       should not be construed to be an admission that Plaintiffs accept or admit the existence of

       any “facts” set forth or assumed by such interrogatory, or that such response or objection

       constitutes admissible evidence. The fact that Plaintiffs have responded to part or all of

       any interrogatory is not intended to be and shall not be construed to be a waiver of all or

       any part of any objection to the interrogatory.

   2. To the extent that the interrogatory seeks information or documents prepared in
      Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 61 of 123




       anticipation or defense of litigation or for trial, or information or documents covered by

       the attorney work product doctrine or protected from disclosure by the attorney-client

       privilege, Plaintiffs object to such request, and thus will not supply or render any

       information protected from disclosure by any applicable privilege.

   3. Plaintiffs object to Defendant’s request to the extent they purport to impose upon

       Plaintiff’s obligations that are broader than, in addition to, or different from those

       imposed by the Federal Rules of Civil Procedure or this Court’s scheduling order.

   4. Plaintiffs object to the requests insofar as any request may be construed to require

       Plaintiffs to produce documents from third party sources that are not in or subject to

       Plaintiff’s control and/or are equally accessible to other parties, such as documents

       maintained as public records.

   5. Plaintiff’s General Objections are incorporated into each specific response below.

                                     INTERROGATORIES

INTERROGATORY NO. 10: Please identify all individuals and entities who provided
information used to prepare the responses to Interrogatory Nos. 1-8 that you served on TASC on
or about July 23, 2020, and the specific information each such individual and each such entity
provided.

ANSWER: Plaintiff objects on the grounds that this interrogatory is overbroad and unduly
burdensome, and thus not proportional to the needs of the case, to the extent it seeks to require
Plaintiff to recall and individually itemize every conversation that he has ever had with anyone
related to the case. Plaintiff further objects to the extent the interrogatory seeks information
protected by the attorney client privilege. Plaintiff interprets this interrogatory not to include nor
request communications Plaintiff had with Plaintiff’s counsel or any counsel (as to interpret it to
include such communications would require the disclosure of information protected by attorney-
client privilege and attorney work product). Finally, Plaintiff objects to this request as asked and
answered. Plaintiff’s answers to the referenced interrogatories included citations to documents
from which the reported information was derived. Accordingly, the responses in question speak
for themselves and provide the information sought by this interrogatory.

Plaintiff asserts that the information provided in response to these interrogatories came from
Antonio Pascale, Plaintiffs’ counsel at Civil Rights Corps, or Plaintiffs’ counsel through
Mark Pascale, and documents produced in discovery. Specifically,
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 62 of 123




1. Interrogatory No. 1: The information in this interrogatory response came from Mark
   Pascale, Plaintiffs’ counsel, and Antonio Pascale.
          a. Mark Pascale endeavored to preserve all relevant documents in accordance
              with his obligations under the federal rules. This information came from
              Plaintiff’s counsel through Mark Pascale.
          b. He provided many such documents to Plaintiff’s Counsel and TASC
              representatives, and responsive documents have been produced. This
              information came from Plaintiffs’ counsel.
          c. Upon his death and the resolution of his estate, many documents were lost.
              This information came from Antonio Pascale.
          d. Plaintiff Antonio Pascale has access to some financial documents. This
              information came from Antonio Pascale.

2. Interrogatory No. 2: The information in this interrogatory response comes from Mark
   Pascale’s TASC participant file.
          a. Mark Pascale participated in the MDPP from November 21, 2017 to July 5,
              2018. This information came from TASC000221.
          b. During that time, Mark Pascale’s household received approximately $190 per
              month in nutritional assistance (food stamps) and $750 per month in Social
              Security Disability payments. This information came from TASC000275,
              TASC000296.
          c. Mark Pascale also made negligible income from selling items he found at yard
              sales on EBay, all of which he used to pay TASC fees. This information came
              from TASC000275.
          d. Further information regarding Mark Pascale’s income is contained in the
              document produced by TASC at TASC000221. This information came from
              TASC000221-TASC000302.

3. Interrogatory No. 3: The information in this interrogatory came from Mark Pascale,
   Mark Pascale’s TASC Participant file, and Plaintiffs’ counsel.
          a. At his TASC orientation on November 21, 2017, Mark Pascale told an
             employee that he could not afford the $150 application fee. This information
             came from Plaintiff’s counsel through Mark Pascale.
          b. An employee allowed Mr. Pascale to pay $74 up front instead of the full $150
             to attend the orientation. This information came from Plaintiff’s counsel
             through Mark Pascale and TASC000273.
          c. When Mark Pascale reported for his first mandatory drug and alcohol test on
             or about January 22, 2018, he told his TASC case manager that he could not
             afford to pay the $950 in program fees. He also told her he could not afford to
             pay for GCMS services or drug and alcohol testing weekly or multiple times
             per week. This information came from Plaintiff’s counsel through Mark Pascale
             and TASC000229.
          d. On December 6, 2017, Mark Pascale provided a SSI award letter to his case
             manager. This information came from TASC000229.
          e. On January 23, 2018, Mark Pascale completed a document titled “TASC
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 63 of 123




         Financial Information Form-Award Letters-Waived Fees” and provided
         information about his financial circumstances, including income, expenses,
         and access to additional income. In that document, Plaintiff showed that his
         monthly expenses, without TASC fees, exceeded his monthly income, and that
         he worked zero hours per week because he was disabled. Plaintiff also
         provided, in response to the question “What do you think you are able to pay
         per month toward your program fees”, “I don’t know the exact amount. But I
         will be [sic] pay something.” This information came from TASC000275.
    f.   On January 29, 2018, after providing the information in the “Financial
         Information Form” to his case manager, Mark Pascale’s case manager
         informed him he would need to show proof of all the information he provided
         in that “Financial Hardship” form. This information came from TASC000229.
    g.   On January 30, 2018, Mark Pascale provided documentation supporting the
         income and expenses reported on the “Financial Information Form”,
         including: an award letter from the Social Security Administration
         Supplemental Security Income showing a monthly payment of $750.00 in SSI;
         a Chase bill for his Mortgage showing a monthly payment of $688.34; a water
         bill from the City of Peoria for $49.99; a gas bill from SRP for $54.50 and
         reflecting back-payments due in the amount of $158.08; a car insurance bill
         from State Farm in the amount of $59.47; a food stamps award letter for $190
         per month; a Verizon bill for phone and internet in the amount of $123.59.
         This information came from TASC000276-285, TASC000228.
    h.   At some point thereafter, Mark Pascale’s case manager told him he did not
         qualify for reduced drug and alcohol testing fees because he owned a computer
         and was paying for internet service. This information came from Plaintiffs’
         counsel through Mark Pascale.
    i.   On February 12, 2018, Mark Pascale told his case manager he was struggling
         to make payments related to drug and alcohol testing with his case manager.
         This information came from TASC000228.
    j.   On March 21, 2018, Mark Pascale called his case manager he was struggling
         financially, did not have food the week prior, and that he had to go to the food
         bank. He told his case manager he could not afford to pay $160 and asked if
         he could just pay for the drug and alcohol tests. This information came from
         TASC000227.
    k.   On March 27, 2018, Mark Pascale asked his case manager if he could pay off
         his fees by increasing his credit card limit. When his case manager told him
         TASC only accepts money orders or debit card payments, he told his case
         manager he would talk to his bank to see if he could take out money to pay off
         his balance. This information came from TASC000227.
    l.   On March 28, 2018, Mark Pascale called his case manager and stated he was
         able to get a cash advance of $300 and that he hoped he could pay off his
         balance and complete the program soon. This information came from
         TASC000227.
    m.   On March 30, 2018, Mark Pascale again discussed his balance and difficulty
         making payments with his case manager. This information came from
         TASC000227.
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 64 of 123




          n. On April 13, 2018, Mark Pascale told his case manager he was having difficulty
             paying for and traveling to test three times per week. This information came
             from TASC000227.
          o. On April 15, 2018, Mark Pascale again discussed that he was working on
             paying off his outstanding balance with his case manager, who mentioned that
             the outstanding balance was the only thing keeping him on the program. This
             information came from TASC000227.
          p. On May 2, 2018, Mark Pascale expressed difficulty paying for fees related to
             drug testing and a desire to pay off the remaining balance soon. This
             information came from TASC000227.
          q. On June 21, 2018, Mark Pascale’s birthday, he requested to be excused from
             testing and his case manager denied his request. His case manager mentioned
             that he had been compliant with program requirements and asked when he
             would be able to pay off the fees to be successfully terminated. Mark Pascale
             responded he hoped to be able to pay off the fees the following week. This
             information came from TASC000226.
          r. On July 2, 2018, Mark Pascale called his case manager and informed her that
             his fees were paid off in full. His case manager stated that Mark Pascale would
             need to pay another fee associated with drug and alcohol testing, and Mark
             Pascale complained that it was unfair to continue charging him when he has
             paid program fees in full and the additional fee was unwarranted because he
             had a prescription. This information came from TASC000226.
          s. On his final day, July 5, 2018, Mark Pascale expressed to his case manager
             that he thought he’d never be done with the program. This information came
             from Plaintiffs’ counsel through Mark Pascale.
          t. As a matter of official policy, with respect to the program fees, no fee waivers
             or reductions were available, regardless of Mark Pascale’s income. This
             information came from Plaintiffs’ counsel.

4. Interrogatory No. 4: The information in this interrogatory came from Mark Pascale and
   his TASC participant file.
          a. Mark Pascale did not have friends or family with the financial resources to
             lend money to him. This information came from Plaintiffs’ counsel through
             Mark Pascale.
          b. He did, on one occasion, obtain a cash advance from his bank for the purpose
             of paying TASC fees. This information came from TASC000227.
          c. “Work[ing] additional hours” was not an option because Mark Pascale was
             disabled and could not work. This information came from Plaintiffs’ counsel
             through Mark Pascale.
          d. Mark Pascale limited his expenses as much as he possibly could. He often
             skipped paying bills in order to pay for TASC fees. This information came
             from Plaintiffs’ counsel through Mark Pascale.

5. Interrogatory No. 5: Plaintiff directs Defendant to his Response regarding Interrogatory
   No. 3.
     Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 65 of 123




6. Interrogatory No. 6: The information in this interrogatory response came from Antonio
   Pascale.

7. Interrogatory No. 7: The information in this interrogatory response came from Mark
   Pascale and Mark Pascale’s TASC participant file.

          a. While on the MDPP, Mark Pascale spent approximately the following
             amounts each month:
             x $688.34 monthly for Mortgage payment to Chase Bank;
             x $49.99 monthly for water to the City of Peoria;
             x $54.50 monthly for gas to SRP;
             x $59.47 monthly for car insurance to State Farm;
             x $123.59 monthly for phone and internet to Verizon;
             x $90 monthly for gas for his car.
             This information came from TASC000276-285.
          b. Mark Pascale also incurred some expenses, such as food, clothing and
             educational costs, on behalf of his minor son. This information came from
             Plaintiffs’ counsel through Mark Pascale.
          c. He struggled to afford the basic necessities of life for him and his son, and
             sometimes did not pay these expenses so that he could pay TASC fees. This
             information came from Plaintiffs’ counsel through Mark Pascale.

8. Interrogatory No. 8: The information in this interrogatory response came from Mark
   Pascale’s TASC participant file (TASC000227) and Antonio Pascale.

9. Interrogatory No. 9: Plaintiff did not provide any information in response to this
   interrogatory.

Plaintiff is not withholding any information in responding to this interrogatory.


       DATED this 19th day of March, 2021.

                                   /s/ Sumayya Saleh
                                   Sumayya Saleh
                                   (pro hac vice)*
                                   Civil Rights Corps
                                   1601 Connecticut Ave. NW, Suite 800
                                   Washington, DC 20009
                                   sumayya@civilrightscorps.org
                                   (202) 932-1278

                                   *Not admitted in the District of Columbia;
                                   practice limited pursuant to App. R 49(c)(8),
                                   with supervision by Ryan Downer.
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 66 of 123
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 67 of 123




          EXHIBIT 32
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 68 of 123




                                                         TASC000090
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 69 of 123




                                                         TASC000092
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 70 of 123




                                                         TASC000096
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 71 of 123




                                                         TASC000097
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 72 of 123




                                                         TASC000098
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 73 of 123




                                                         TASC000099
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 74 of 123




                                                         TASC000100
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 75 of 123




                                                         TASC000117
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 76 of 123




                                                         TASC000133
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 77 of 123




                                                         TASC000135
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 78 of 123




                                                         TASC000136
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 79 of 123




                                                         TASC000137
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 80 of 123




                                                         TASC000162
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 81 of 123




          EXHIBIT 33
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 82 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                           1



 1                  IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE DISTRICT OF ARIZONA
 3
 4
      DeShawn Briggs, et al.,                 )
 5                                            )
             Plaintiffs,                      )
 6                                            )
      vs.                                     )    No. CV2018-02684-EJM
 7                                            )
      Allister Adel, et al.,                  )
 8                                            )
             Defendants.                      )
 9                                            )
                                              )
10
11
12
                 VIDEOTAPED VIDEOCONFERENCE DEPOSITION
13                        OF DESHAWN L. BRIGGS
                                Volume I
14
                               Phoenix, Arizona
15                             October 8, 2020
                                  2:03 p.m.
16
17
18
19
20   CERTIFIED COPY
21
22   Reported by:                                 CARRIE REPORTING, LLC
     CARRIE A. CARIATI                            Certified Reporters
23   Registered Professional Reporter             2415 East Camelback Road
     Certified Realtime Reporter                  Suite 700
24   Certified LiveNote Reporter                  Phoenix, AZ 85016
     Arizona CR No. 50355                         (480)429-7573
25   carrie@carriereporting.com


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 83 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                              24



 1        A.     Truthfully, you want me to answer that that I
 2   can remember it?      The only thing I can remember for the
 3   orientation was that we have to attend the program, we was
 4   given a color to call the phone number every week to come
 5   in to the TASC program if the color was called.
 6        Q.     Is that the only thing you can remember about
 7   the first meeting of your orientation at TASC?
 8        A.     Yes, and also the fees and -- the fees to be on
 9   the program.
10        Q.     Are you saying you did not know about the
11   program requirements and fees before attending the
12   orientation?
13                     MR. DOWNER:      Object to the form.
14                     THE WITNESS:       Repeat that again.       I can't
15   hear you right.
16                     MR. DOWNER:      I just objected.
17                     THE WITNESS:       Okay.
18   BY MR. HENRY:
19        Q.     Sir, are you saying that you did not know about
20   the program requirements and fees before you attended your
21   orientation with TASC?
22        A.     No.   I was given a letter by Maricopa County.
23        Q.     Please review paragraphs 160 through 162.
24                     Have you done that?
25        A.     Yes, I did.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 84 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                             75



 1                       Where did you get the money for the
 2   payment?
 3        A.      You are asking me where did I get the money to
 4   make the $175 which is a money order?
 5        Q.      You got it through a money order?
 6        A.      Yes.
 7        Q.      On March 14th, if you can read it here, excuse
 8   me, March 10th, you see that, there is a transfer to
 9   someone named Ethel Powell?         Do you see that?
10        A.      Yeah.
11        Q.      Who is Ethel Powell?
12        A.      My grandmother, my great grandmother.
13        Q.      Why were you loaning -- you loaning her money?
14        A.      You are saying was I loaning her money?              I don't
15   remember.
16        Q.      There is a transfer of $40 from you to Ethel
17   Powell March 10, 2014.        Why would you have been giving
18   your grandmother $40 on March 10th?
19        A.      Because that is my grandmother, dude.
20        Q.      Was it a gift?      Did she need the money?          Was it
21   a loan?
22        A.      I don't remember.       I am going to help my great
23   grandmother.     I am going to help my family -- I'm sorry
24   that I am being -- I'm sorry, I apologize if I am being
25   offensive.     I am big on family.


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 85 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                            76



 1        Q.      I understand, sir, and I am just asking you
 2   questions.     I didn't know that was your grandmother.
 3        A.      Yeah.
 4        Q.      It sounds to me on March 10th you were
 5   transferring money to your grandmother, and to the best of
 6   your recollection, it was to provide her with financial
 7   assistance, correct?
 8        A.      To my -- to my knowledge, she needed it.             I
 9   don't remember why -- the reason why or anything else like
10   that, but yeah.
11        Q.      And on March 14th, there is a transfer to --
12   let's find it here.       Here it is.      Somebody named Totiana
13   White.    Who is that person?
14        A.      Totiana White?
15        Q.      Yes, sir.
16        A.      Yes, you are correct.        That is a friend back in
17   California.
18        Q.      Were you transferring money to a friend back in
19   California to provide financial help to her?
20        A.      She asked to borrow that.
21        Q.      So that was a loan?
22        A.      It was just -- yeah.
23        Q.      Okay.   This statement for that period shows $758
24   and some change for withdrawals.           Do you remember earlier
25   when we talked about basic necessities?


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 86 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                        81



 1   groceries, rent, and a vacation -- or, no, no, I'm sorry,
 2   I apologize.     Half of that goes with the plane ticket and
 3   the expenses of being in California, that means staying at
 4   my relative's house, food and groceries and everything
 5   else.
 6        Q.     We will talk about that trip in a moment.
 7                      How did you pay your rent every month to
 8   your parents?
 9        A.     How?
10        Q.     In what form?
11        A.     In what form?      Probably a money order.
12        Q.     Where would you get your money orders typically?
13        A.     I don't remember.        Probably at Wells -- Wells
14   Fargo.
15        Q.     You indicated that part of the tax refund went
16   towards your vacation to visit family in March of 2016,
17   correct?
18        A.     Yes.
19        Q.     Was there any special purpose for that trip?
20        A.     My grandmother and my auntie's birthday, I
21   wanted to see my family.
22        Q.     Understood.      So you wanted to visit your family
23   including your grandmother on her birthday?
24        A.     Yes.
25        Q.     You wanted to use a portion of your tax refund


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 87 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                         82



 1   to pay for that trip, correct?
 2        A.     I didn't have no choice.
 3        Q.     Well, did you or did you not have a choice?           Did
 4   you have to visit your family?
 5        A.     I have to visit my family.
 6        Q.     Isn't it fair to say you chose to visit your
 7   family because you like to support and visit your family?
 8        A.     No, I just -- I had to go.
 9        Q.     And could you --
10        A.     It was mandatory for me to go.
11        Q.     Who made it mandatory for you to go?
12        A.     My dad.
13        Q.     How did he make it mandatory?
14        A.     Because every year -- every year we -- when it
15   is around her birthday or my auntie's birthday we make it
16   mandatory to go see her.
17        Q.     I understand.      So it was an annual family visit,
18   and you made the trip to go visit your aunt and
19   grandmother in California?
20        A.     Yes.
21        Q.     Did you explain to your father that you owed
22   money to TASC at the time and it would be financially
23   difficult to take that trip?
24        A.     At the time -- at the time he knew it was about
25   the TASC program.      Yeah, I am not going to run nothing


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 88 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                            83



 1   passed him.
 2        Q.      Okay.
 3        A.      You know what I am saying?
 4        Q.      I understand.     Sometimes you cannot afford a
 5   trip.     You would agree with that, right?
 6        A.      Sometimes you can, and sometimes you can't.             But
 7   at the same time, it has to be mandatory.
 8        Q.      It is a family obligation; that's what you mean
 9   by "mandatory"?
10        A.      What do you mean by "family obligation"?
11        Q.      You say "mandatory," and I -- what do you
12   understand "mandatory" means?
13        A.      Man, like mandatory -- like it is mandatory to
14   go see my grandmother every time.             I didn't have no choice
15   but to use that money -- to use -- if I had it -- if I had
16   a choice to finish TASC, that's what it would have been,
17   but at the same time, that money -- that money right there
18   was going to be spent anyway because I have to go.                There
19   was no other choice for me to do that.
20                     You don't understand -- for not to put a
21   pause on my -- on my -- on -- on what I -- what I need to
22   do and what I wanted to do, it is no choice.              It is
23   staying right there.
24        Q.      Between March 25th -- starting here, do you see
25   this?


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 89 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                           86



 1   BY MR. HENRY:
 2        Q.     I understand.      Do you consider going to the
 3   movie to be a basic necessity?
 4        A.     I can't really remember that -- what you are
 5   trying to refer, sir.
 6        Q.     My question was not this movie this time.             I am
 7   talking about generally.        Going to a movie, do you
 8   consider that to be a basic necessity of life?
 9        A.     What does that have to do with anything that you
10   are -- I am not understanding.          What does that have to do
11   with anything me going to the movies if I tell you I
12   cannot remember --
13        Q.     No, no.     I am not asking about this trip.          I am
14   talking about generally.        Do you consider going to the
15   movie and the expenses incurred to go to a movie to be
16   expenses for basic necessities of life?
17        A.     To be honest, I cannot answer that because I am
18   still not -- I am still not understanding where you are
19   trying to get at.      Basically --
20        Q.     Don't worry -- sorry to interrupt you, sir.
21        A.     No, yeah.     It is okay.      Basically that is I am
22   trying to tell you if I don't remember anything of that
23   trip and it was so long ago that I cannot tell you -- you
24   are trying to mix with the past to the future.               So that's
25   where you are trying to confuse me at as present and as in


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 90 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                         87



 1   past?
 2                     THE WITNESS:       Ryan, can you please help me
 3   understand that?
 4                     MR. DOWNER:       If you understand the
 5   question, then you can answer it.
 6                     THE WITNESS:       Okay.
 7                     MR. DOWNER:       If you don't understand, you
 8   can ask him to clarify.
 9                     THE WITNESS:       Yeah.
10   BY MR. HENRY:
11          Q.   All right.      Sir, we are going to pull up what we
12   will be marked as Exhibit 10.
13                     (Deposition Exhibit No. 10 was marked for
14   identification by the reporter.)
15   BY MR. HENRY:
16          Q.   This is your savings account with Wells Fargo
17   from March 1st to March 31st.          You had a savings accounts
18   with Wells Fargo during that period, right?
19          A.   Yes, it was connected to my checking account.
20          Q.   Sir, when you would get money orders from Wells
21   Fargo, typically wouldn't they charge you a money order
22   fee?
23          A.   I don't remember.
24          Q.   All right.      So --
25          A.   From that, I can get money orders from the gas


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 91 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                        88



 1   station.    Personally at the time from my memory was a
 2   money order at Quiktrip.
 3        Q.     All right.      We are going to look at your savings
 4   account statement for the March 2016 when you were in the
 5   TASC program.      I am going to refer to two ATM withdrawals
 6   in the amounts of $200 each for $400 when you were in
 7   Richmond, California, for your family visit.
 8        A.     Okay.
 9        Q.     What were those withdrawals for?
10        A.     I don't remember.
11        Q.     Back to the TASC program, ultimately you
12   understood, sir, that if you didn't end up paying all the
13   fees -- or otherwise you didn't meet the requirements of
14   the program, you could be sent back to the Maricopa County
15   Prosecutor's Office, correct?
16        A.     Yes.
17        Q.     And you could then be prosecuted, correct?
18        A.     Yes.
19        Q.     And if the prosecution was successful, you could
20   end up having to go to jail, correct?
21        A.     Correct.     To be honest -- to be honest, if I --
22   if I didn't pass the program -- the TASC program or I
23   didn't pay the whole thing even on -- even if I didn't
24   have the full financial -- financially stable as what I
25   can say, I don't know what would happen, but I know it


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 92 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                        89



 1   would lead me to conviction and probation and plus a fine.
 2        Q.     Give me a second here.         I apologize.
 3        A.     To make it easy for you, you should have closed
 4   them out.    Just close them out at the window so you will
 5   be on track.
 6        Q.     Thank you.
 7        A.     You're welcome.
 8        Q.     Okay.    Going back to Exhibit 9, which was the
 9   March 16th through April 15, 2016, checking account
10   statement, do you remember we talked about the $985 IRS
11   tax refund?
12        A.     Yeah.
13        Q.     Okay.    You that same day made a $350 cash
14   withdrawal from your account, correct?
15        A.     That's what it says.        That's what it shows.
16        Q.     And you said earlier, if I heard you correctly,
17   that the cash withdrawal and the funds from your tax
18   refund were used for purposes of your upcoming California
19   trip, right?
20        A.     If I can recall it, yes, I think so.
21        Q.     I am going to pull up what will be marked as
22   Exhibit 11.
23                     (Deposition Exhibit No. 11 was marked for
24   identification by the reporter.)
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 93 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/08/2020                        98



 1                                CERTIFICATE
 2             I HEREBY CERTIFY that the foregoing deposition
     was taken by me pursuant to notice; that I was then and
 3   there a Certified Court Reporter for the State of Arizona,
     and by virtue thereof authorized to administer an oath;
 4   that the witness before testifying was duly sworn by me to
     testify to the whole truth and nothing but the truth;
 5   pursuant to request, notification was provided that the
     deposition is available for review and signature; that the
 6   questions propounded by counsel and the answers of the
     witness thereto were taken down by me in shorthand and
 7   thereafter transcribed through computer-aided
     transcription under my direction, and that the foregoing
 8   typewritten pages contain a full, true, and accurate
     transcript of all proceedings had upon the taking of said
 9   deposition, all done to the best of my skill and ability.
               I FURTHER CERTIFY that I am in no way related to
10   nor employed by any of the parties hereto, nor am I in any
     way interested in the outcome hereof.
11            I FURTHER CERTIFY that I have complied with the
     ethical obligations set forth in ACJA Sections
12   (J)(1)(g)(1) and (2).
               DATED at Phoenix, Arizona, this 6th day of
13   November, 2020.
14
                            CARRIE A. CARIATI
15                          Registered Professional Reporter
                            Certified Realtime Reporter
16                          Certified LiveNote Reporter
                            Certificate No. 50355
17
18             I CERTIFY that this Registered Reporting Firm
     has complied with the ethical obligations set forth in
19   ACJA Sections (J)(1)(g)(1) and (2).
20
               DATED at Phoenix, Arizona, this 6th day of
21   November, 2020.
22
                            _____________________________________
23                          Registered Reporting Firm R1064
                            CARRIE A. CARIATI, Owner
24
25


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 94 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/09/2020                           99



 1                 IN THE UNITED STATES DISTRICT COURT
 2                      FOR THE DISTRICT OF ARIZONA
 3
      DeShawn Briggs, et al.,                 )
 4                                            )
             Plaintiffs,                      )
 5                                            )
      vs.                                     )    No. CV2018-02684-EJM
 6                                            )
      Allister Adel, et al.,                  )
 7                                            )
             Defendants.                      )
 8                                            )
                                              )
 9                                            )
10
11
12
                 VIDEOTAPED VIDEOCONFERENCE DEPOSITION
13                        OF DESHAWN L. BRIGGS
                               Volume II
14
15
                               Phoenix, Arizona
16                              October 9, 2020
                                   1:03 p.m.
17
18
19
20   CERTIFIED COPY
21
22   Reported by:                               CARRIE REPORTING, LLC
     CARRIE A. CARIATI                          Certified Reporters
23   Registered Professional Reporter           2415 East Camelback Road
     Certified Realtime Reporter                Suite 700
24   Certified LiveNote Reporter                Phoenix, AZ 85016
     Arizona CR No. 50355                       (480)429-7573
25   carrie@carriereporting.com


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 95 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/09/2020                        146



 1        Q.     And it indicates next to that that you were
 2   receiving, if I can read your handwriting correctly, $377
 3   a month in disability income.          Is that the amount you were
 4   receiving in the form of disability income in
 5   February 2016?
 6        A.     Yeah, that's what my stepmother told me to put
 7   down because we was not really too sure what I was
 8   actually getting because I was still -- I was still moved
 9   out here.    Basically we was trying to get everything
10   transferred from California.
11        Q.     Were you receiving disability income or was
12   somebody else receiving disability income?
13        A.     My stepmother gets that pay.           I never see that
14   money.
15        Q.     So Debra Briggs, who at the time you understood
16   to be a friend of the family, was in February 2016
17   receiving $377 per month in disability income?
18        A.     Yes.
19        Q.     So that was disability income for her, not you,
20   right?
21        A.     That's for me.
22        Q.     I don't -- sir, I apologize.           I don't understand
23   how it can be disability income being paid to her for you.
24        A.     You want me to explain?
25        Q.     Yes, please.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 96 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/09/2020                         147



 1        A.      My stepmother is my payee.         Because I have a
 2   disability, I never touch that money.            The way my
 3   grandmother set it up when I was younger as a child, she
 4   put me on disability.        So the way she set it up was
 5   somebody over me or -- over me, either it was my
 6   grandmother or my stepmother or whoever -- whoever,
 7   friends of the family, has to -- has to receive that
 8   money.    I never see that money at all.
 9                       I don't get a check, I don't see the check
10   or whatever, because we do -- we do have a -- she does
11   have an account, but I never see it.
12        Q.      It is your understanding that it is money that
13   someone is receiving for your disability, right?
14        A.      Yes.
15        Q.      But you never receive it yourself?
16        A.      No.
17                       MR. HENRY:    All right.     Why don't we take a
18   quick break.       And how much -- off the record.
19                       VIDEO TECHNICIAN:      We are off the record at
20   2:04 p.m.
21                       (Recess ensued from 2:04 p.m. until
22   2:15 p.m.)
23                       (Ms. Chamblee-Ryan now present.)
24                       VIDEO TECHNICIAN:      We are back on the
25   record at 2:16 p.m.


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 97 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/09/2020                        148



 1   BY MR. HENRY:
 2        Q.     Thank you.      Back on the record, Mr. Briggs, I
 3   understand from something you said off the record that
 4   Katie has joined you in the room there?
 5        A.     Yes.
 6                      MR. DOWNER:     No, no, she is not --
 7                      MS. CHAMBLEE-RYAN:         I am not in the room.
 8   I am just here virtually.         I am not planning to speak.
 9                      MR. HENRY:     Thank you.     That was confusing.
10   BY MR. HENRY:
11        Q.     Before we move on, on the disability, sir, I am
12   confused about one thing.         This disability income,
13   whatever amount it was, was for your disability, right?
14        A.     Yes, sir.
15        Q.     What is your disability?
16        A.     Spinal meningitis.
17        Q.     And your understanding through what Debra Briggs
18   told you in February 2016, $377 a month was being paid for
19   your disability, correct?
20        A.     That is correct.
21        Q.     But you never were given any of that disability
22   income?
23        A.     No, that is towards rent -- that is towards
24   food, rent, around the time that she was receiving it from
25   Social Security.


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 98 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/09/2020                          149



 1        Q.      That answers my question.         So your father and
 2   stepmother were, your understanding, taking your
 3   disability income and applying that to your rent, among
 4   other things?
 5        A.      Yes.
 6        Q.      You also said that some of information on this
 7   form marked as Exhibit 21 was information, if I heard you
 8   correctly, provided to you at the orientation by Debra for
 9   this form.     Did I hear you correctly?
10                       MR. DOWNER:    Object to the form.
11                       THE WITNESS:     What happened?
12   BY MR. HENRY:
13        Q.      Let me ask you this way.         You indicated that
14   Debra told you, for example, to write down "friend of the
15   family" on Exhibit 21, right?
16        A.      Yes, around that time.
17        Q.      Did you call her at the orientation?
18        A.      Before it -- I texted her actually before it
19   started from my knowledge.
20        Q.      So you were asking --
21        A.      Yeah, it has been so long -- yeah, it has been
22   so long ago with that orientation.            She just told me put
23   down emergency -- I asked:         What do you want me to put as
24   emergency contact?
25                       She said:    Just put friend of the family.


                  CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 99 of 123
    DEPOSITION OF DESHAWN L. BRIGGS, 10/09/2020                        150



 1          Q.   Let me see if I can perhaps understand it this
 2   way.    Before you filled out the form at the orientation,
 3   you had this in your possession and you were texting
 4   Ms. Briggs about some of the information you should put on
 5   this form, right?
 6          A.   Yes.
 7          Q.   And she was the one that told you to put down
 8   "friend of the family" for her, right?
 9          A.   Yes.
10          Q.   And she is the one that told you how much you
11   are receiving in disability income, right?
12          A.   Yes, roughly what -- what I should've put down,
13   and that was -- she told me what to put because we wasn't
14   too sure.    We wasn't too sure how much we was actually
15   getting from Social Security.
16          Q.   Have you ever asked your stepmother or anyone
17   else how much, in fact, was being paid on a monthly basis
18   for your disability?
19          A.   No.
20          Q.   Are you still to this day not receiving any of
21   that disability income?
22          A.   No.    That's going towards rent.
23          Q.   Whose rent?      Where are you living now?
24          A.   I live by myself.
25          Q.   How is it going towards rent?


                 CARRIE REPORTING, LLC - Certified Reporters
                                  (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 100 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                        152



 1   know nothing -- I don't deal with that.
 2          Q.    Understood.      But based on the fact that you are
 3   now handed cash every month from your stepmother in the
 4   amount of approximately $600, is it your understanding
 5   that that was the amount she was receiving back in 2016
 6   and applying to your rent?
 7          A.    No, sir.     I didn't have no knowledge of that at
 8   the time at all.       Whatever she has received from Social
 9   Security, that what she sees.           I never see that money at
10   all.    All I know is that goes towards rent and goes
11   whatever else that needs to be done where I am staying at
12   my family members' house in 2016 -- from 2014 to 2016.
13          Q.    But to your knowledge, your disability payments
14   have not increased since 2016?
15          A.    To my knowledge, I don't know because I don't
16   deal with that.       Anything that has something to do with
17   government, I don't deal with it.              I don't touch it.
18          Q.    And to finalize this topic, you have never asked
19   Ms. Briggs or anyone else whether some of that disability
20   income could be used to pay some of your TASC fees?
21          A.    No.
22          Q.    Okay.    I put up on the screen what I will ask be
23   marked as Exhibit 22, a document filed on your behalf in
24   this lawsuit titled Plaintiff DeShawn Briggs' Responses to
25   Defendant TASC's First Set of Interrogatories, Requests


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 101 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                              153



 1   for Production, and Requests for Admission -- I will
 2   scroll down -- January 16, 2020.            Do you see that
 3   document?
 4         A.     Yes, I see it.
 5                       (Deposition Exhibit No. 22 was marked for
 6   identification by the reporter.)
 7   BY MR. HENRY:
 8         Q.     Have you ever seen this document before?
 9         A.     Not until today.
10         Q.     Let's go back down to page 6, line 18 through
11   20.   Do you see that?
12         A.     Yes, I am reading it right now.
13         Q.     We will break it down.         It says:     Plaintiff
14   Briggs estimates that while on the MDPP, he spent $500 per
15   month in rent.
16                       Do you see that?
17         A.     Yes.
18         Q.     And yesterday and a bit today we spent time
19   looking at your bank statements.            We didn't see anything
20   related to rent payments on your bank statements.                   You
21   just a moment ago, though, you testified that your rent
22   was being paid out of your disability income, right?
23         A.     And also my work -- my work checks.
24         Q.     How were -- how much were you paying out of your
25   work checks for rent per month?


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 102 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                          154



 1         A.     I can't recall how much, but I know for a fact I
 2   have to pay -- I have to pay some -- whatever they asked
 3   me, if it is $200, $300, that's what they are going to do
 4   towards -- what they are going to tell me towards rent,
 5   towards clothes, you know, food, laundry, and the rest of
 6   the stuff they are not -- and the rest of it would be for
 7   bills and transportation and stuff like that.
 8         Q.     Let me see if I understand it.            Some of your
 9   rent was being paid, to your understanding, out of your
10   disability income payments, right?
11         A.     My work checks, too.
12         Q.     Sure.    And the rest, to your understanding, was
13   being paid out of your work checks, right?
14         A.     Yes.
15         Q.     And the amount you would pay every month out of
16   your work checks was the amount that your stepmother and
17   father told you you owed?
18         A.     Yes, however much they -- they need, like,
19   for -- like, towards food for anything else, I can't
20   remember how much they was -- they told me, but all I know
21   is it is at least half of my check.
22         Q.     Okay.    And you would -- how would you make that
23   payment to your father and stepmother?
24         A.     Cash.    In cash.
25         Q.     So you would go get an ATM cash withdrawal and


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 103 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                        155



 1   hand them the cash?
 2         A.     Yes.
 3         Q.     And those ATM cash withdrawals for rent and
 4   other expenses back in 2016 would have been withdrawals
 5   from your Wells Fargo checking account?
 6         A.     Yes.
 7         Q.     Any other checking or bank accounts?
 8         A.     No.    No, sir.
 9         Q.     Did you have an actual lease with your father
10   and stepmother for your use of the home they were renting?
11         A.     No.    And what -- elaborate a little bit more.
12         Q.     Sure.
13         A.     Like, do I have a lease agreement, like, on
14   paper, on file, or anything like that?
15         Q.     Yeah.
16         A.     No.
17         Q.     Correct?
18         A.     No.
19         Q.     You said you are currently living by yourself at
20   an apartment or a house, right?
21         A.     Yes, apartment.
22         Q.     And where you living right now, you have a lease
23   agreement, right?
24         A.     Yes.
25         Q.     And it is a document in writing that you and the


                  CARRIE REPORTING, LLC - Certified Reporters
                                    (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 104 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                        156



 1   landlord had signed, right?
 2         A.     Yes.
 3         Q.     You didn't have any written document regarding
 4   your lease agreement with your father and stepmother back
 5   in 2016?
 6         A.     No, no.
 7         Q.     And the amounts that you, in fact, would pay
 8   them every month would be just be the amounts they tell
 9   you that you owed, right?
10         A.     Yes.
11         Q.     And it varied, correct?
12         A.     Yeah.
13         Q.     They would tell you this month you owe $100 and
14   you would go and withdraw $100 and hand them cash, right?
15         A.     Yes.
16         Q.     Other than ATM withdrawals on your Wells Fargo
17   Bank statements, do you have any documents of the fact
18   that you did pay any rent to your father and stepmother in
19   2016?
20         A.     Rephrase the question, please.
21         Q.     Do you have any documentation showing the
22   amounts you paid and when to your father and
23   stepmother for rent --
24         A.     No.
25         Q.     -- in 2016?


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 105 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                         157



 1         A.     No.
 2         Q.     Have you made any effort to go back and find out
 3   how much, in fact, you paid them in rent in 2016?
 4         A.     No.   I trust my family.
 5         Q.     Is the only reason you have not done that is
 6   because you trust your family?
 7         A.     Yeah, I trust my family.          My family would not
 8   lie to me.
 9         Q.     Sir -- but if you did have to find out how much
10   you paid in rent for a tax form or something, how would
11   you go about doing that?
12         A.     I wouldn't, because I wouldn't question it.
13         Q.     Sure.    But if somebody who demanded to know --
14   that's why I used tax, someone for taxes, for example --
15   how much you paid for rent in 2016, how would you go about
16   finding how much you, in fact, did pay?
17         A.     I can't really answer that question truthfully.
18         Q.     Is it because you don't believe you could go
19   back and find out?
20         A.     I don't -- all I know is that I trust my family
21   with anything that they say.           Hold on.     They are not going
22   to steer me wrong about anything so I wouldn't -- if it
23   was mandatory, if it was, like, mandatory, like, I have to
24   do that, then I will try to figure out when or where, but
25   it is not really mandatory like that.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 106 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                        161



 1   was still paying that off, and I finished that the same
 2   year, 2016.
 3         Q.     Which credit card was that and how were you
 4   paying it off?
 5         A.     Oh, that was a Wells Fargo account credit card.
 6         Q.     And how were you paying off your Wells Fargo
 7   credit card account in 2016?
 8         A.     They usually take it out of my checking account.
 9         Q.     So any payments relating to your Wells Fargo
10   credit card would have been coming straight out of your
11   Wells Fargo credit cards we have been talking about here
12   during your deposition?
13         A.     Yes.
14         Q.     Was anyone else helping you pay off your Wells
15   Fargo credit card account?
16         A.     No.    Like I said, I had no access to that credit
17   card or anything.       That was froze -- that was it.
18         Q.     I think we will get into this in more detail in
19   a bit here, but the interrogatory No. 7 in line 20 also
20   refers to cell phone service.           Back in 2016, if I
21   understand correctly, you were paying between 120 and 130
22   dollars a month for cell phone service?
23         A.     Yes, sir.
24         Q.     Was that just for service or was that to pay off
25   the phone as well?


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 107 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                        162



 1         A.     It is -- everything is included.
 2         Q.     You understand sometimes you pay for the phone
 3   and you just pay service, right?
 4         A.     No, that is all included.          T-Mobile includes all
 5   of that.    That's why it calculates to the 125 or 200.
 6         Q.     Back in 2016, did you ever ask the cell phone
 7   service provider whether you could lower the monthly costs
 8   by using a different plan?
 9         A.     No, I liked the plan I had.
10         Q.     You liked the plan you had?
11         A.     Yeah.
12         Q.     Is that the only reason you didn't ask the cell
13   phone provider whether you could reduce your monthly cell
14   phone service?
15         A.     Yeah, that is the only reason.            I just liked it.
16   I didn't want to change it.
17         Q.     What did you like about it?
18         A.     Unlimited everything, hot spot.
19         Q.     Pardon me?
20         A.     Unlimited everything, like, unlimited minutes,
21   all that, hot spot.
22         Q.     Okay.    Did you consider it a top tier plan?
23         A.     Huh?
24         Q.     You considered it a top tier plan that you
25   liked, right?


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 108 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                        164



 1         A.     Because I was a part-time employee.
 2         Q.     Did you ever ask Wal-Mart whether you could
 3   become a full-time employee?
 4         A.     No.
 5         Q.     Is there any reason why you never asked Wal-Mart
 6   if you could become a full-time employee?
 7         A.     No, I was just grateful to have a job.
 8         Q.     Well, would you have liked to have become a
 9   full-time employee?
10         A.     Back then?
11         Q.     Yes, sir.
12         A.     Yeah.
13         Q.     But you never asked anyone at Wal-Mart whether
14   you could take on an additional role as a full-time
15   employee?
16         A.     No, sir, everybody whatever -- how we got hired
17   at the time.       We was -- some people was full time, some
18   people was part time, and I was part time.
19         Q.     Did you ever go look for any other work in
20   addition to your part-time employment at Wal-Mart in 2016?
21         A.     No, sir.
22         Q.     Why not?
23         A.     Because that is the only job I wanted to work
24   at.
25         Q.     The only reason you didn't look for any


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 109 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                        165



 1   additional employment is because you only wanted to be a
 2   part-time employee at Wal-Mart?
 3         A.     Yeah.
 4         Q.     More shifts or becoming a full-time employee or
 5   on additional job, though, you would agree would provide
 6   you with more income, right?
 7         A.     Yes.
 8         Q.     Were there any limitations on the time you had
 9   available back in 2016 that would have prohibited you from
10   taking on more work at Wal-Mart or anywhere else?
11         A.     Social Security.
12         Q.     What -- explain that answer for me.
13         A.     Social Security, they only allow you for a
14   certain amount of hours -- they only allow you at -- to
15   work, so I have to be on Social Security, it was set up
16   the way it was set up for the rest of my life so if I
17   would have went over it any time that was given to me, I
18   would have been cut off with Social Security.
19         Q.     When you are referring to Social Security, are
20   you referring to the disability income or something else?
21         A.     Yes.
22         Q.     Are you referring to the disability income or
23   something else?
24         A.     No, that's what -- Social Security is disability
25   income.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 110 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                         166



 1         Q.     That's what I understood.          I wanted to make sure
 2   we were talking about the same thing.
 3         A.     Yes, sir.
 4         Q.     Okay.    So one of the reasons you never asked to
 5   become a full-time employee or anything other than a
 6   part-time employee at Wal-Mart was that you wanted to
 7   continue to be entitled to the disability income, right?
 8         A.     Correct.
 9         Q.     No other reason, right?
10         A.     No.    And plus Wal-Mart only offers part-time and
11   full-time employees so I was applying at Wal-Mart as part
12   time.
13         Q.     I understand what you applied for and what you
14   did, but no one ever said you cannot apply for a different
15   job at Wal-Mart, right?
16         A.     Yeah.
17         Q.     No one did, right?
18         A.     Huh?
19         Q.     No one ever told you at Wal-Mart you cannot
20   apply for a different job, right?
21         A.     No.    I mean, no, no, no, nobody ever told me
22   anything else.       I was not looking for a job.           I was
23   grateful for that job, at least I had a job.
24         Q.     This goes on to indicate in the last line:             In
25   fact, in some months, his income did not even cover basic


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 111 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                         170



 1         A.     Yeah, close friends and everything.
 2         Q.     Okay.    We will use the friend as an example.
 3         A.     Okay.
 4         Q.     You have borrowed money from friends in the
 5   past, right?
 6         A.     Yeah, that is in the past.
 7         Q.     Sure.    And you understand that when you borrow
 8   money, you are getting money from that person with the
 9   agreement that you will pay that person back, right?
10         A.     Yes.
11         Q.     So you understand that.
12                       I want to focus now on page 4.           Let me blow
13   this up.    I am reading this line starting at the sentence
14   on line 20:     It is unclear what Defendant TASC meant when
15   it asked why plaintiffs could not, quote, borrow money,
16   end quote, or, quote, limit expenses, end quote.
17         A.     Okay.
18         Q.     You know what "borrow money" means, right?
19         A.     Yes, but you are trying to elaborate have I ever
20   borrowed some money from anybody during when I was on
21   TASC, and the answer is no.
22         Q.     Okay.    Let's go back to the actual request here
23   above on line 13.       The question is:        Explain in detail the
24   basis for your contention you could not afford to pay MDPP
25   fees, including any reasons why you could not, first


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 112 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                        171



 1   reason given, borrow money.
 2                       Do you see that?
 3         A.     Yes.
 4         Q.     You understand what that question means, right?
 5         A.     Explain in detail what that -- what is the
 6   question you asked?
 7         Q.     You understand when someone says, "Explain all
 8   the reasons why you could not borrow money," you
 9   understand what that means, right?
10         A.     Yeah, because at the time I didn't have no
11   friends, like, to ask to borrow money, and I feel, like I
12   said, the same answer I am going to answer you again prior
13   to, I don't know when we did, but I have to learn my own
14   consequences.
15         Q.     That's where I am going.          Is the same reason you
16   didn't ever ask your father whether you could borrow money
17   for TASC's fees, the reason why you didn't ask any of your
18   friends whether you could borrow any money to pay TASC
19   fees?
20         A.     Once again, I didn't have no friends at the time
21   to be borrowing no money, and also, I want to learn from
22   my own mistakes.
23         Q.     The second one we talked about.            You didn't want
24   to borrow money from friends because you wanted to learn
25   from your own mistakes.         I understand that.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 113 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                            172



 1         A.     I didn't have no friends at the time.
 2         Q.     That's where I am going next.           In 2016, you had
 3   been living in Arizona for, what, at least two years,
 4   right?
 5         A.     Yes, sir.
 6         Q.     And you didn't have any friends in Arizona?
 7         A.     No.
 8         Q.     When you were arrested that night in
 9   December 2015, who were you riding around with that night?
10         A.     My coworker's brother and her baby daddy.
11         Q.     And her what?
12         A.     Her baby daddy, the person that was driving.
13         Q.     And forgive me, what does a baby daddy mean?
14         A.     Oh, the child's father, I'm sorry.             I'm sorry.
15   I'm sorry -- I forgot where I was at.             I'm so sorry.
16         Q.     And you didn't consider any of those people in
17   the car --
18         A.     No, no.
19         Q.     How about coworkers?         Did you have any friends
20   at Wal-Mart?
21         A.     No, I was anti-social.         I was anti-social.
22         Q.     But then you didn't ask any of your coworkers
23   whether you could borrow money from them either, right?
24         A.     No, sir.
25         Q.     Let me just ask it very, very directly.                During


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 114 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                              173



 1   the six months or so when you were involved with the TASC
 2   program, you didn't ask any person to borrow money to help
 3   you with the fees owed for the TASC program?
 4         A.     No, I asked my dad can I have $20 and no later
 5   -- no greater than $50 to pay for my urine test because I
 6   didn't have the money at the time.
 7         Q.     Aside from that --
 8         A.     To have -- to have and borrow is two different
 9   things, so I am just saying that.              I didn't choose to say,
10   "Hey, dad, I want to borrow it."            I just say, "Can I have
11   $20 to pay for my urine test?"
12                      And at the time some of the times he can't
13   and couldn't do it.
14         Q.     But my question again was very general.                You
15   never asked anyone --
16         A.     No.
17         Q.     -- whether you could borrow money to pay your
18   TASC fees?
19         A.     No, sir.
20         Q.     Because you wanted to take responsibility for
21   it, right?
22         A.     Yes, sir.
23         Q.     No other reason?
24         A.     No other reason.
25                      MR. DOWNER:      Object to the form.


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 115 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                             217



 1                       THE WITNESS:      Yes.
 2   BY MR. DOWNER:
 3         Q.     Can you answer again, Mr. Briggs?
 4         A.     Yes.
 5         Q.     Have you given other documents to your lawyers
 6   in this case?
 7         A.     Yes.
 8         Q.     Do you remember the exact dates that you gave
 9   documents to your lawyers in this case?
10         A.     No, sir.
11         Q.     Mr. Henry also asked you about whether back in
12   2016 there was anyone who could loan you money.                 Do you
13   remember those questions?
14         A.     Yes, sir.
15         Q.     And part of your answer was that you wanted to
16   do it on your own, so to speak; is that right?
17         A.     Yes, sir.
18                       MR. HENRY:     Objection.      Form.
19   BY MR. DOWNER:
20         Q.     Did you know anyone back in 2016 who could loan
21   you money?
22         A.     No.
23                       MR. HENRY:     Objection.      Form.
24   BY MR. DOWNER:
25         Q.     And I believe you testified yesterday in 2016


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 116 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                         219



 1   record at 4:41 p.m.
 2                        MR. HENRY:    I would like the record to
 3   reflect that at 4:28 counsel for the plaintiff asked for
 4   one final break.        It is now 4:41, and we have not heard
 5   from him or his co-counsel and his witness has left the
 6   room.      Thank you.
 7                        MR. DOWNER:    Okay.      We can go back on.
 8   BY MR. DOWNER:
 9         Q.      So, Mr. Briggs, yesterday you testified about
10   the high school you went to.           Do you remember that?
11         A.      Yes.
12         Q.      What type of high school did you go to?
13         A.      What I was trying to explain yesterday, a
14   transitional learning school is not a -- is an education
15   for people that has special needs, basically the people --
16   the kids back in Richmond, California, it is them -- the
17   kids kicked out of the county -- not the county, the
18   school district when I was asked, so that school is
19   basically for a person like me that doesn't understand
20   that needs one-on-one attention.
21                        That's what I was trying to explain
22   yesterday.      That's what the school is.          It is a school
23   district which is now -- it has been shut down for --
24   since -- I don't know, like 2010, I believe, but it is
25   north campus and it is called -- and also it is mixed with


                   CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 117 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                             220



 1   north campus that has the kids that has a one-on-one
 2   teacher that has all kids that has special needs and
 3   everything else to get to high school -- to get through
 4   high school.      I graduated.      I did.     I graduated.         I have a
 5   high school diploma.
 6         Q.     Earlier today you testified about your
 7   disability.     Do you remember that?
 8         A.     Yes, sir.
 9         Q.     What is your disability?
10         A.     Spinal meningitis.
11         Q.     Does that affect anything about your ability to
12   learn or read the written word?
13         A.     Yes.    Going into details --
14                       MR. HENRY:     Objection.      Leading.
15                       THE WITNESS:      Huh?
16                       MR. HENRY:     I am just adding a leading
17   objection.
18                       THE WITNESS:      Oh.    Basically when I go into
19   full details is basically my mother didn't know that I was
20   having an illness, and it was a significant illness and it
21   is called spinal meningitis.           So it makes me -- I am deaf
22   in one ear and my learning disability, so basically it
23   damaged part of my brain.          So some of the things that you
24   was asking me or the capability of reading, so, yes, I
25   understood it when somebody is explaining it to me and


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 118 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                        223



 1         A.     You want me to check the phone?
 2         Q.     Please.
 3         A.     Yes, sir?
 4         Q.     Yes, sir.
 5         A.     All right.      If it is just all right with
 6   everybody, I am just asking.
 7                      Five minutes, sir.
 8         Q.     And during that break, were the questions you
 9   just answered discussed?
10                      MR. DOWNER:      Object to the form.
11                      THE WITNESS:       No, sir.
12                      MR. DOWNER:      Instructing my client not to
13   answer what was discussed.
14   BY MR. HENRY:
15         Q.     Sir, with respect to this learning disability
16   that you just discussed, have you ever been diagnosed with
17   a learning disability?
18         A.     What -- rephrase that question, "diagnosed."
19         Q.     Has a doctor ever declared you to have a
20   learning disability?
21         A.     Yes, to my knowledge.
22         Q.     Which doctor and when?
23         A.     That is -- I was younger at the time, my
24   grandmother and him.
25         Q.     But sitting -- okay.         With respect to the


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
 CaseDEPOSITION
      2:18-cv-02684-EJM  Document 278-4 Filed 04/27/21 Page 119 of 123
                 OF DESHAWN L. BRIGGS, 10/09/2020                        227



 1                                 CERTIFICATE
 2             I HEREBY CERTIFY that the foregoing deposition
     was taken by me pursuant to notice; that I was then and
 3   there a Certified Court Reporter for the State of Arizona,
     and by virtue thereof authorized to administer an oath;
 4   that the witness before testifying was duly sworn by me to
     testify to the whole truth and nothing but the truth;
 5   pursuant to request, notification was provided that the
     deposition is available for review and signature; that the
 6   questions propounded by counsel and the answers of the
     witness thereto were taken down by me in shorthand and
 7   thereafter transcribed through computer-aided
     transcription under my direction, and that the foregoing
 8   typewritten pages contain a full, true, and accurate
     transcript of all proceedings had upon the taking of said
 9   deposition, all done to the best of my skill and ability.
               I FURTHER CERTIFY that I am in no way related to
10   nor employed by any of the parties hereto, nor am I in any
     way interested in the outcome hereof.
11            I FURTHER CERTIFY that I have complied with the
     ethical obligations set forth in ACJA Sections
12   (J)(1)(g)(1) and (2).
               DATED at Phoenix, Arizona, this 8th day of
13   November, 2020.
14
                             CARRIE A. CARIATI
15                           Registered Professional Reporter
                             Certified Realtime Reporter
16                           Certified LiveNote Reporter
                             Certificate No. 50355
17
18             I CERTIFY that this Registered Reporting Firm
     has complied with the ethical obligations set forth in
19   ACJA Sections (J)(1)(g)(1) and (2).
20
               DATED at Phoenix, Arizona, this 8th day of
21   November, 2020.
22
                             _____________________________________
23                           Registered Reporting Firm R1064
                             CARRIE A. CARIATI, Owner
24
25


                  CARRIE REPORTING, LLC - Certified Reporters
                                   (480) 429-7573
Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 120 of 123




          EXHIBIT 34
DocuSign Envelope ID: 1F862E43-B967-487D-92BB-F1036BDFA97A
                  Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 121 of 123




                                               Declaration of Deshawn Briggs

                 I, Deshawn Briggs, hereby declare as follows:

                     1. I am a 31-year-old man.

                     2. I am a Named Plaintiff in Briggs, et al. v. Adel, et al.

                     3. I participated in Defendant Treatment Assessment Screening Center, Inc’s
                        (TASC) Possession of Marijuana (POM) Diversion program. I started the
                        program on February 29, 2016, and successfully completed it on August 25,
                        2016.

                     4. As a part of the program, I had to pay $1000 in program fees. I also had to
                        pay for regular drug tests. By my 90th day on the program, I had no program
                        violations and I had finished all requirements other than paying the program
                        fees. I tried my best to pay the whole amount in my first three months, but
                        with my other expenses, I could not afford to.

                     5. I wanted to be done with TASC supervision as soon as possible because I
                        had to call every day to find out if I needed to take a drug test, and I never
                        knew when or how many times a week I'd need to test. I was given a card
                        with a number that I had to call to see if the color I was assigned was selected
                        for testing. Not only would I have to come up with $15 each time, but the
                        unpredictability was really disruptive, especially with my work schedule. I
                        would sometimes have to ask to leave work early to test and I would either
                        lose out on those hours or come into work the next day extra early.

                     6. TASC kept me on the program until I had finished paying the $1000 fees.
                        My case manager never asked me why I was behind on my monthly
                        payments or whether I could afford to pay for the program fees and drug
                        tests.

                     7. I lived in my parents’ house, with my dad, step-mom, sister, and nephew,
                        when I was doing the TASC program. I was 26 years old at the time. Because
                        of all the money I had to pay for TASC supervision, I was unable to get my
                        own place until after I finished the program.

                     8. I had a part-time job at Walmart when I was in the TASC program, and I also
                        got monthly disability income. Social security puts limits on how much
                        money I can earn from another source, and I can lose my disability income
                        if I make too much money from another job. Every time I start a new job, I


                                                             1
DocuSign Envelope ID: 1F862E43-B967-487D-92BB-F1036BDFA97A
                  Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 122 of 123




                         call the social security office to make sure that my income won’t cause a
                         problem with my disability benefits.

                     9. At Walmart, I had an application on my cell phone that gave me my work
                        schedule every pay period. I worked when managers asked me to work based
                        on the needs of the store. I did not control how many hours I worked per pay
                        period, and part-time workers could not work more than a certain number of
                        hours. At best, I could get my hours moved around. So, for example, I gave
                        two-weeks’ notice before I went to California in March 2016. Managers
                        adjusted the hours they assigned me during that two-week pay period to make
                        up for the days I would be out of town.

                     10. My schedule would sometimes fluctuate if managers assigned me to cover
                         the shifts of people who got fired or were taking time off, which is why I
                         sometimes worked more hours during a single pay period than others. But it
                         was not up to me to decide when I would get to work more hours. It would
                         have been pointless to request additional hours, because my understanding
                         and experience was that requests like that were never granted.

                     11. I paid my parents rent (about $500 a month) using my disability income and
                         money I earned from Walmart. I also helped pay for household costs like
                         groceries and laundry.

                     12. My dad gave me a little bit of money to help me pay for some of the drug
                         tests I had to take as part of the TASC program. I didn’t think he could help
                         me pay the program fees because he was in between jobs at the time. My
                         stepmom did not have a reliable income at the time and I did not think she
                         would be able to lend me any money either.

                     13. I typically withdraw money that I do not immediately spend, and carry cash
                         in case I end up needing it. I regularly used to use cash to pay for rent,
                         household expenses, and transportation. When I was in the TASC program,
                         I used to pay about $60 in cash per month for a monthly bus pass.

                     14. I would make small purchases with my debit card at stores like Walmart,
                         CVS, Quiktrip, A1 Food Store, Dollar General, Walgreens, and Frys Food
                         and Drug. Typically, I would buy hygiene necessities and food for in between
                         work shifts. I also used to get money orders to pay for TASC program fees.

                     15. I went on a trip to see family in California while enrolled in the TASC
                         program. This trip was planned before I started diversion or knew the details
                         of the program, including that there was a deadline for payment, that TASC



                                                             2
DocuSign Envelope ID: 1F862E43-B967-487D-92BB-F1036BDFA97A
                  Case 2:18-cv-02684-EJM Document 278-4 Filed 04/27/21 Page 123 of 123




                         didn’t give financial assistance, and if I didn’t pay within 90 days TASC
                         would keep me on the program until I did.

                     16. Before I went, I withdrew $350 in emergency cash in case I was unable to
                         use my card while traveling. I redeposited it, and other cash I already had
                         with me, when I realized I was not going to need it in California. I received
                         no money from family members while in California. Any money I deposited
                         during that time would have been cash I had previously withdrawn.

                     17. I also withdrew $400 cash when I was in California. I previously testified
                         that I do not remember why I withdrew this money. But I now realize that I
                         withdrew part of the money to pay someone I owed for doing my taxes for
                         me and my family that year, as I typically had done even before I was
                         enrolled in TASC. The other part of the money I withdrew was likely because
                         I was traveling back to Arizona around this time and tend to keep emergency
                         cash on me while traveling.

                     18. When I was in the TASC diversion program, my T-Mobile cell phone plan
                         included unlimited talk, text, and data. I don’t remember exactly when I got
                         on this phone plan, but it was around the time I moved from California to
                         Arizona, about two years before I started the TASC program.

                 I declare under penalty of perjury that the foregoing is true and complete to the
                 best of my knowledge.
                                4/26/2021
                         Dated:____________                  ____________________
                                                             Deshawn Briggs




                                                             3
